Exhibit 10.1

 

LEASE

 

I & G LEXINGTON, L.L.C.,


Landlord

 

 

and



FASTCLICK, INC.,



Tenant



 

Premises:

 

Suite 908

 

 

 

370 Lexington
Avenue

 

 

 

New York, NY 10017

 

 

 

 

 

Date:

 

June 1, 2005

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article 1. Basic Terms and Definitions

 

Exhibit A The Premises [a05-10384_1ex10d1.htm#A_123029]

 

Exhibit B Intentionally Omitted [a05-10384_1ex10d1.htm#B_123032]

 

Exhibit C Commencement Date Agreement [a05-10384_1ex10d1.htm#C_123034]

 

Exhibit D Cleaning Specifications [a05-10384_1ex10d1.htm#D_123036]

 

Exhibit E Landlord’s Regulations [a05-10384_1ex10d1.htm#E_123038]

 

 

 

Article 2. Demise; Rent

 

 

 

Article 3. Use

 

 

 

Article 4. Condition of the Premises

 

 

 

Article 5. Tenant’s Work

 

 

--------------------------------------------------------------------------------


 

Article 6. Real Estate Taxes

 

 

 

Article 7. Wage Rates

 

 

 

Article 8. Electricity

 

 

 

Article 9. Services

 

 

 

Article 10. Repairs

 

 

 

Article 11. Laws

 

 

--------------------------------------------------------------------------------


 

Article 12. Subordination; Estoppel Certificates

 

 

 

Article 13. Insurance [a05-10384_1ex10d1.htm#a13_122841]

 

 

 

Article 14. Waiver of Claims; Waiver of Subrogation
[a05-10384_1ex10d1.htm#a14_122850]

 

 

 

Article 15. Indemnity [a05-10384_1ex10d1.htm#a15_122855]

 

 

 

Article 16. Casualty [a05-10384_1ex10d1.htm#a16_122900]

 

 

 

Article 17. Condemnation [a05-10384_1ex10d1.htm#a17_122905]

 

 

--------------------------------------------------------------------------------


 

Article 18. Assignment and Subletting [a05-10384_1ex10d1.htm#a18_122908]

 

 

 

Article 19. Access [a05-10384_1ex10d1.htm#a19_122913]

 

 

 

Article 20. Default [a05-10384_1ex10d1.htm#a20_122916]

 

 

 

Article 21. Remedies [a05-10384_1ex10d1.htm#a21_122921]

 

 

 

Article 22. Security Deposit [a05-10384_1ex10d1.htm#a22_122935]

 

 

 

Article 23. Broker [a05-10384_1ex10d1.htm#a23_122956]

 

 

--------------------------------------------------------------------------------


 

Article 24. Notices [a05-10384_1ex10d1.htm#a24_122959]

 

 

 

Article 25. Representations, Waivers (including jury trial waiver) and Liability
[a05-10384_1ex10d1.htm#a25_123003]

 

 

 

Article 26. End of Term [a05-10384_1ex10d1.htm#a26_123006]

 

 

 

Article 27. Substitute Space [a05-10384_1ex10d1.htm#a27_123010]

 

 

 

Article 28. Miscellaneous [a05-10384_1ex10d1.htm#a28_123016]

 

 

130565.3 i

 

Exhibit F Standby Letter of Credit [a05-10384_1ex10d1.htm#F_123041]

 

Exhibit G Approved Contractors [a05-10384_1ex10d1.htm#G_123043]

 

Exhibit H Intentionally Omitted [a05-10384_1ex10d1.htm#H_123049]

 

Exhibit I’ Estoppel Certificate [a05-10384_1ex10d1.htm#I_123052]

 

 

--------------------------------------------------------------------------------


 

Lease

 

Lease dated June 1, 2005, between I & G LEXINGTON, L.L.C., a New York limited
liability company, having an office in care of LaSalle Investment Management,
153 East 53rd Street, New York, NY 10022 (“Landlord”), and FASTCLICK, INC., a
California corporation, having offices at 360 Olive Street, Santa Barbara, CA
93101 (“Tenant”).

 

Article 1. Basic Terms and Definitions

 

Section 1.1 Intentionally Omitted.

 

Section 1.2 Broker.  Jones Lang LaSalle Americas, 153 East 53rd Street, New
York, NY and Cresa Partners, LLC, 100 Park Avenue (24th Floor), New York, NY.

 

Section 1.3 Electricity Charge. $11,805.00 per annum, subject to adjustment as
provided in Article 8 of this Lease.

 

Section 1.4 Fixed Rent. (a) $137,725.00 per annum from the Commencement Date, as
such term is hereinafter defined, through the day immediately preceding the 1st
anniversary of the Commencement Date; (b) $141,168.135 per annum from the 1st
anniversary of the Commencement Date through the day immediately preceding the
2nd anniversary of the Commencement Date; (c) $144,697.33 per annum from the 2nd
anniversary of the Commencement Date through the day immediately preceding the
3rd anniversary of the Commencement Date; (d) $160,414.89 per annum from the 3rd
anniversary of the Commencement Date through the day immediately preceding the
4th anniversary of the Commencement Date; and (e) $164,425.26 per annum from the
4th anniversary of the Commencement Date through the Fixed Expiration Date, as
such term is hereinafter defined.

 

Section 1.5 Fixed Rent Abatement Period. Ninety (90) days following the
Commencement Date.

 

Section 1.6 Guarantor. None

 

Section 1.7 Intentionally Omitted.

 

Section 1.8 Managing Agent. Jones Lang LaSalle Americas, Inc., or any successor
managing agent of the Building designated by Land lord in a notice to Tenant
from time to time.

 

Section 1.9 Notice Address.

 

Landlord:

 

I & G Lexington L.L.C.

Management Office 370

Lexington Avenue New

York, New York 10017

Attention: Building

Manager with a copy to:

 

--------------------------------------------------------------------------------


 

I & G Lexington L.L.C. c/o LaSalle Investment

Management 153 East 53rd Street New York, NY 10022

Attention: Mr. Brian Tague

 

Tenant:

 

Before the Commencement Date:

 

c/o Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY 10004
Attention: Thomas Furst, Esq.

 

After the Commencement Date:

 

370 Lexington Avenue (Suite 908)
New York, NY 10017
Attention: President

 

With a copy to:

 

360 Olive Street
Santa Barbara, CA 93101
Attention: Chief Financial
Officer

 

Section 1.10 Permitted Use. Executive and general offices.

 

Section 1.11 Premises. The portion of the 9th floor shown cross-hatched on
Exhibit A to this Lease (including, without limitation, any fixtures and
improvements existing on the date of this Lease which are not removed by the
existing occupant prior to the Commencement Date and any other fixtures and
improvements made by Landlord after the date of this Lease) and commonly known
as Suite 908 (the “Premises”) in the building located at and commonly known as
370 Lexington Avenue, New York, New York 10017 (“Building”; and the land used in
connection with the Building is called “Land”). The Building and the Land is
sometimes collectively referred to herein as the

 

--------------------------------------------------------------------------------


 

“Property”.

 

Section 1.12 Security. $36,174.33.

 

Section 1.13 Taxes Base Year. The New York City fiscal Tax Year commencing on
July 1, 2005 and ending on June 30, 2006.

 

Section 1.14 Tenant’s Share. 1.630%.

 

Section 1.15 Term. The period commencing on June 1, 2005 (“Commencement Date”)
and ending at 11:59 PM on September 30, 2010 (“Fixed Expiration Date”), or the
date this Lease is earlier terminated (“Earlier Expiration Date”).
Notwithstanding the foregoing, Tenant may enter into the Premises prior to the
Commencement Date for the sole purpose of performing Tenant’s Work (as said term
is hereinafter defined) in order to prepare the Premises for occupancy by
Tenant. Any entry by Tenant or Tenant’s employees or contractors on the Premises
prior to the Commencement Date shall be deemed to be under and subject to all of
the terms, covenants, provisions and conditions of this Lease, except those
provisions requiring the payment of Fixed Rent (and without limiting the
foregoing, any Alterations proposed to be performed by Tenant in the Premises
shall be subject to Tenant’s compliance with all terms, covenants and conditions
of Article 5 of this Lease).

 

Section 1.16 Commencement Date Agreement. Landlord may submit to Tenant a
written agreement, substantially in the form annexed as Exhibit C, confirming
the date fixed by Landlord, in accordance with the provisions of this Lease, as
the Commencement Date and the Fixed Expiration Date and Tenant shall execute
such agreement and return it to Landlord within 15 calendar days thereafter. Any
failure of the parties to execute such written agreement shall not affect the
validity of the Commencement Date or the Fixed Expiration Date as fixed and
determined by Landlord as aforesaid

 

Section 1.17 Certain Definitions. Listed in this Section is each defined term
used in more than one Article, other than the Basic Terms, and the Section in
which it is defined. Any reference in this Lease to (a) “legal action”, includes
any suit, proceeding or other legal or administrative process, (b) “person”,
includes any individual, entity or other party in question, and (c) “this
Lease”, includes Landlord’s Regulations and the Exhibits to this Lease.

 

 

Defined Term

 

 

Section

 

Authority

 

 

11.1

 

Default

 

 

18.1

 

Wage Rate

 

 

7.1(a)

 

Land

 

 

3.2

 

Laws

 

 

11.1

 

Mortgagee

 

 

12.1

 

Mortgages

 

 

12.1

 

Landlord’s Regulations

 

3.4

 

--------------------------------------------------------------------------------


 

 

Permitted Use

 

 

3.1

 

Rent

 

 

2.2

 

Superior Lease

 

 

12.1

 

Superior Landlord

 

 

12.1

 

Taxes

 

 

6.1

 

Tenant’s Property

 

 

5.3

 

Tenant’s Work

 

 

5.1

 

Unavoidable Events

 

 

23.11

 

Article 2. Demise; Rent

 

Section 2.1 Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, for the Term, at the Rent, and on the other terms of
this Lease.

 

Section 2.2 Tenant shall pay to Landlord Rent when due without notice,
abatement, deduction, counterclaim, setoff or defense for any reason whatsoever
(except as otherwise expressly provided in this Lease), in lawful money of the
United States of America, by good and sufficient check drawn to Landlord’s order
on a bank or trust company with an office in the Borough of Manhattan, the City
of New York, State of New York or another method approved by Landlord, at
Landlord’s Notice Address or another address Landlord designates, and as
provided in this Lease. The Fixed Rent shall be paid in equal monthly
installments, in advance, on the first day of each calendar month during the
Term, except that Tenant shall not be required to pay the Fixed Rent for the
Fixed Rent Abatement Period, if any. If the Commencement Date is not the first
day of a month, the Fixed Rent for the month in which the Commencement Date
occurs shall be apportioned according to the number of days in that month. All
sums, other than the Fixed Rent, payable by Tenant to Landlord under this Lease
are considered additional rent (and the Fixed Rent and all additional rent are
collectively called “Rent”). Landlord’s delay in rendering, or failure to
render, any statement required to be rendered by Landlord for any Rent for any
period shall not waive Landlord’s right to render a statement or collect that
Rent for that or any subsequent period, nor shall the rendering of an incorrect
statement waive Landlord’s right to render a corrected statement for that period
and collect the correct amount of Rent.

 

Section 2.3 On the signing and delivery of this Lease by Tenant, Tenant shall
pay to Landlord: (i) one full monthly installment of the Fixed Rent, to be
applied to the first full monthly installment of the Fixed Rent due under this
Lease; and (ii) the Security Deposit required under Article 22 of this Lease.

 

Section 2.4 If at any time during the Term the Rent is not fully collectible by
reason of a Law, Tenant shall enter into such agreements and take such other
action (without additional expense or liability to Tenant) as Landlord
reasonably requests and as may be permitted under Law, to permit Landlord to
collect the maximum Rent collectible under Law (but not in excess of the Rent).
On the termination of that Law prior to the expiration of the Term (a) the Rent
shall be paid in accordance with this Lease, and (b) Tenant shall pay to
Landlord, if permitted by Law, the Rent which would have been paid but for that
Law, less the Rent paid by Tenant to

 

--------------------------------------------------------------------------------


 

Landlord during the period of that Law.

 

Section 2.5 Notwithstanding anything contained in this Lease to the contrary,
all amounts payable by Tenant to or on behalf of Landlord under this Lease,
whether or not expressly denominated Fixed Rent, Additional Rent or Rent, shall
constitute rent for the purposes of section 502 (b) (7) of the Bankruptcy Code.

 

Article 3. Use

 

Section 3.1 Tenant shall use the Premises only for offices and uses reasonably
ancillary thereto (the “Permitted Use”), subject to Section 3.2.

 

Section 3.2 Tenant shall not (a) use any part of the Premises (i) in violation
of this Lease, (ii) in any manner which in Landlord’s reasonable judgment would
adversely affect or cause excessive use of the Building or any Building system
or service, (iii) for any of the following (or offices therefor): employment
agency; government office; airline office; charity, not-for-profit organization
or other organization dependent in whole or in part on charitable contributions;
a place of public assembly; the rendering of any health or health-related
services; a school or classroom; gambling; any business that, in Landlord’s
reasonable judgment, may jeopardize the safety of the Building or its occupants;
or the sale or preparation of any food or beverage (except for vending machines
and warming food, in both cases solely for Tenant’s employees), or (iv) in
violation of the certificate of occupancy for the Premises or the Building,
(b) use any area outside the Premises within or adjacent to the Building for the
sale or display of any merchandise, for solicitations or demonstrations or for
any other activity, (c) store trash other than inside the Premises, (d) cause
waste, or do anything which, in Landlord’s reasonable judgment, disturbs other
occupants of the Building or is obscene, pornographic or lewd, (e) permit music
or other sounds in the Premises to be heard outside the Premises, (f) permit
equipment in the Premises to cause vibration or noise to be transmitted outside
the Premises, (g) permit odors or fumes beyond the Premises, (h) permit its
employees, visitors or deliverymen to loiter immediately outside the Premises or
the Building, (i) place any sign or other item outside the Premises or the
Building, or on any window or door of the Premises, or in the Premises if it can
be seen from outside the Premises, except a Building standard identification
sign on Tenant’s entrance door, Building standard window coverings or other sign
or item permitted by the express provisions of this Lease, (j) park trucks or
other vehicles which interfere with any part of the Building or the Land, (k)
cause the release in or from the Premises of any hazardous material, or any
other item which is deemed hazardous under any Law, (l) advertise in a manner
which, in Landlord’s reasonable judgment, impairs the reputation or desirability
of the Building or (m) move any heavy or bulky items into or out of the Building
without Landlord’s consent, which shall not be unreasonably withheld, delayed or
conditioned (and (i) if any such item requires special handling, Tenant shall
employ only persons reasonably approved by Landlord for that purpose and
(ii) Landlord may inspect any items brought into or taken from the Building).

 

Section 3.3 Landlord represents to Tenant that the Premises are vacant as

 

--------------------------------------------------------------------------------


 

of the date of this Lease. If Landlord fails to give Tenant possession of the
Premises on the Target Commencement Date as the result of a fire or other
casualty, Landlord shall have no liability to Tenant and this Lease shall remain
in full force and effect according to its terms, but the Term and the Rent shall
not commence until the Commencement Date. This Section constitutes an express
provision to the contrary pursuant to Section 223-a of the New York Real
Property Law (or any similar Law), which Landlord and Tenant agree is
inapplicable to this Lease (and Tenant hereby waives any right to damages or to
rescind this Lease which Tenant might otherwise have under any such Law).

 

Section 3.4 Tenant shall comply with the existing rules and regulations of the
Building attached to this Lease as Exhibit E, if any, and any future rules and
regulations reasonably adopted by Landlord in connection with the operation of,
and construction work within, the Building which do not materially and adversely
affect Tenant’s rights under this Lease (collectively, “Landlord’s
Regulations”), notice of which shall be given to Tenant. Landlord is not
required to enforce Landlord’s Regulations or any other lease and Landlord shall
not be liable to Tenant for a violation of Landlord’s Regulations or any other
lease. Landlord’s failure to enforce Landlord’s Regulations against Tenant or
any other occupant of the Building shall not be considered a waiver of
Landlord’s Regulations.  Landlord shall not, however, enforce Landlord’s
Regulations against Tenant in a discriminatory manner. If there is any
inconsistency between this Lease and Landlord’s Regulations, this Lease shall
control.

 

Article 4. Condition of the Premises.

 

Section 4.1 Tenant has examined the Premises and Tenant shall accept possession
of the Premises in their “AS IS” condition on the date of this Lease, subject to
latent defects, normal wear and tear and the removal of the existing occupant’s
property, if any. Tenant acknowledge s that Landlord has no obligation to
perform any work, supply any materials, incur any expenses or make any
installations to prepare the Premises for Tenant’s occupancy.

 

Section 4.2 If requested by Landlord or Tenant, Landlord and Tenant shall,
promptly sign and deliver a confirmation of the Commencement Date, the Fixed
Expiration Date and any other dates, but the failure to do so shall not change
those dates.

 

Article 5. Tenant’s Work

 

Section 5.1 Except as may be provided in this Lease, Tenant shall not make any
alterations or changes to the Premises, the Building, the Building systems, or
any part thereof (collectively, “Tenant’s Work”), without Landlord’s consent.
Landlord’s consent shall not be unreasonably withheld, delayed or conditioned
with regard to Tenant’s Work to adapt the Premises from time to time for the
Permitted Use provided that Tenant’s Work (a) is nonstructural, (b) does not
affect any part of the Building outside of the Premises, or materially and
adversely affect the Building structure or the load-bearing ability of the
Building, (c) does not adversely affect the proper functioning of the Building
Systems and does not result in an increase in the use of such systems by Tenant
beyond Tenant’s allocable portion of the reserve capacity thereof, (d) require
an

 

--------------------------------------------------------------------------------


 

amendment of the certificate of occupancy for the Building or the Premises, and
(e) is performed only by those contractors or subcontractors identified on
Exhibit G to this Lease or other contractors or subcontractors provided the same
are previously approved by Landlord in writing (which approval shall not be
unreasonably withheld, delayed or conditioned; except that any Tenant’s Work
which affects any Building system or service shall be performed by a contractor
or subcontractor which is either designated by Landlord, identified on Exhibit G
to this Lease, or identified in any other list of approved contractors and
subcontractors for that work promulgated by Landlord from time to time).
Tenant’s Work shall be performed, at Tenant’s expense, in a workerlike manner
using new materials of first class quality and in compliance with this Lease,
all Laws and Tenant’s Plans (as defined in Section 5.2). If Tenant’s Work
consists solely of the installation of Tenant’s Property in the Premises, a
change affecting only Tenant’s Property in the Premises or the painting,
carpeting or decorating of the Premises (collectively, “cosmetic alterations”),
Landlord’s consent shall not be required, provided (i) Tenant gives Landlord 10
days prior notice thereof (with reasonable details of the work to be performed),
(ii) all of the other applicable provisions of this Lease shall apply and
(iii) the work does not violate clauses (a), (b) or (c) of this Section.
Notwithstanding the foregoing, Tenant’s failure to deliver notice of any
proposed cosmetic alterations shall not be deemed to constitute a Default under
this Lease provided Tenant otherwise complies with all other applicable
provisions of this Article.

 

Section 5.2 Prior to performing any Tenant’s Work (other than any Tenant’s Work
which pursuant to this Article does not require Landlord’s consent), Tenant
shall, at Tenant’s expense (a) deliver to Landlord, detailed plans and
specifications for Tenant’s Work (including, without limitation, one set of
mylar sepias and two sets of blue lines of final, stamped and detailed plans and
specifications (including layout, architectural, electrical, mechanical and
structural drawings) that comply with all applicable Laws) for each proposed
Alteration in form reasonably satisfactory to Landlord prepared and certified by
a registered architect or licensed engineer, and suitable for filing with the
applicable Authority, if filing is required by Law (“Tenant’s Plans “),
(b) obtain Landlord’s approval of Tenant’s Plans (which shall not be
unreasonably withheld, delayed or conditioned to the extent Landlord’s consent
to Tenant’s Work shown on Tenant’s Plans is not to be unreasonably withheld,
delayed or conditioned pursuant to this Article, (c) obtain (and deliver to
Landlord copies of) all required authorizations of any Authority, (d) deliver to
Landlord certificates (in form reasonably acceptable to Landlord) of worker’s
compensation insurance (covering all persons to be employed by Tenant, and all
contractors and subcontractors performing any Tenant’s Work), commercial general
liability insurance (naming Landlord, Landlord’s managing agent, if any, any
Superior Landlord and any Mortgagee as additional insureds) and Builder’s risk
insurance (issued on a completed value basis), in form, with companies, for
periods and in amounts reasonably required by Landlord, naming Landlord,
Landlord’s Managing Agent, Landlord’s asset manager, if any, any Superior
Landlord and any Mortgagee as additional insureds, and (e) with respect to any
Tenant’s Work costing more than $50,000 (other than Tenant’s Work which pursuant
to this Article does not require Landlord’s consent), deliver to Landlord
security in an amount

 

--------------------------------------------------------------------------------


 

equal to the total cost of such Tenant’s Work and reasonably acceptable to
Landlord securing Tenant’s obligation to complete and pay for Tenant’s Work. If
Landlord previously has provided Tenant or its architect with base building
plans on a CADD disk, Tenant shall also submit Tenant’s Plans and any changes
thereto by disk. Tenant shall promptly reimburse Landlord for any reasonable
out-of-pocket expenses incurred by Landlord in connection with Landlord’s review
of Tenant’s Plans and inspection of Tenant’s Work, including, without
limitation, outside experts retained by Landlord for that purpose. Following the
completion of Tenant’s Work, Tenant shall, at Tenant’s expense, obtain and
deliver to Landlord copies of all authorizations of any Authority required upon
the completion of Tenant’s Work and “as-built” plans and specifications for
Tenant’s Work prepared as reasonably required by Landlord). In the case of
Tenant’s Work which costs in excess of $25,000 (as reasonably determined by
Landlord), Tenant shall pay to the Manager a fee (the “Alteration Fee”) equal to
five (5%) percent of the cost thereof. Tenant thereof shall pay such Alteration
Fee or any portion to the Manager within 5 days after demand therefor.

 

Section 5.3 Except as otherwise provided herein, Tenant shall be permitted to
perform Tenant’s Work during Business Hours, provided that such work does not
interfere with or interrupt the operation and maintenance of the Building (as
determined by Landlord) or unreasonably interfere with or interrupt the use and
occupancy of the Building by any other tenants in the Building. Otherwise,
Alterations shall be performed at such times and in such manner as Landlord may
from time to time reasonably designate. If any portion of Tenant’s Work is
required to be performed after Business Hours, Tenant shall reimburse Landlord,
upon demand, for all additional costs and charges incurred by Land lord by
reason thereof; including, without limitation, any compensation paid to a
supervisory engineer.

 

Section 5.4 All Tenant’s Work (other than any portion of Tenant’s Work which
consists of “Tenant’s Property”, as said term is hereinafter defined) shall
become a part of the Building and shall be Landlord’s property from and after
the installation thereof and may not be removed or changed without Landlord’s
consent. Notwithstanding the foregoing, if, on or before the date Landlord
approves Tenant’s Plans (or other documentation) for such Tenant’s Work,
Landlord notifies Tenant that Landlord is reserving the right to require Tenant
to remove

 

130565.3 8

 

those elements of Tenant’s Work that exceed or are different than the customary
standard types of alterations for general, executive and administrative business
offices in the Borough of Manhattan, City and State of New York, then Landlord
prior to the Expiration Date, may require Tenant to remove such specified
elements of Tenant’s Work and to repair and restore in a good and workmanlike
manner to Building standard condition (reasonable wear and tear excepted) any
damage to the Premises or the Building caused by such removal. Without limiting
the foregoing provisions, upon the Expiration Date or the earlier termination of
the Term, Tenant shall remove all wiring and cabling from the raceways and
conduits located in the Premises. On or before the Expiration Date, Tenant
shall, at Tenant’s expense remove from the Premises and the Building Tenant’s
trade fixtures, equipment and personal property which are removable

 

--------------------------------------------------------------------------------


 

without material damage to the Premises or the Building (“Tenant’s Property”).
Any Tenant’s Property or Tenant’s Work (which Tenant was required to remove) not
removed by Tenant by the Expiration Date shall be deemed abandoned and may, at
Landlord’s option, be retained as Landlord’s property or removed by Landlord at
Tenant’s expense. The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

 

Section 5.5 If, in connection with Tenant’s Work or any other act or omission of
Tenant or Tenant’s employees, agents or contractors, a mechanic’s lien,
financing statement or other lien or violation is filed against Landlord, or any
part of the Premises, the Building or Tenant’s Work, Tenant shall, at Tenant’s
expense, discharge the same of record within 20 days after Tenant receives
notice of the filing; and Tenant shall indemnify and hold Landlord harmless from
and against any and all costs, expenses, claims, losses or damages resulting
therefrom by reason thereof.  If Tenant shall fail to discharge such mechanic’s
lien within the aforesaid period, then, in addition to any other right or remedy
of Landlord, Landlord may, but shall not be obligated to, discharge the same
either by paying the amount claimed to be due or by procuring the discharge of
such lien by deposit in court or bonding, and in any such event, Landlord shall
be entitled, if Landlord so elects, to compel the prosecution of an action for
the foreclosure of such mechanic’s lien by the lienor and to pay the amount of
the judgment, if any, in favor of the lienor, with interest, costs and
allowances. Any amount paid by Landlord for any of the aforesaid charges and for
all expenses of Landlord (including, but not limited to, attorneys’ fees and
disbursements) incurred in defending any such action, discharging said lien or
in procuring the discharge of said lien, with interest on all such amounts at
the maximum legal rate of interest then chargeable to Tenant from the date of
payment, shall be repaid by Tenant within ten (10) days after written demand
therefor, and all amounts so repayable, together with such interest, shall be
considered Additional Rent.

 

Section 5.6 Tenant shall not employ, or permit the employment of, any
contractor, subcontractor or other worker in the Premises, whether in connection
with Tenant’s Work or otherwise, if such employment shall, in Landlord’s
reasonable judgment, interfere or cause conflict with other contractors,
subcontractors or workers in the Building.

 

Section 5.7 At Tenant’s request, Landlord shall join in any applications for any
authorizations required from any Authority in connection with Tenant’s Work
(which has been approved by, or does not require approval of, Landlord), and
otherwise cooperate with Tenant in connection with Tenant’s Work, but Landlord
is not obligated to incur any expense, obligation or liability in connection
therewith.

 

Article 6. Real Estate Taxes

 

Section 6.1 The following defined terms are used in this Article:

 

(a) Taxes. The aggregate of all real estate taxes, assessments (special or
otherwise), and other charges (including, without limitation, business
improvement district charges) of any Authority assessed against all or any part
of the Building or the Land. If at any time the method of taxation is changed so
that in lieu of, as an addition to

 

--------------------------------------------------------------------------------


 

or as a substitute for all or any part of the real estate taxes, assessments or
charges assessed against all or any part of the Building or the Land, there is
assessed any other tax, assessment or charge including, without limitation, any
based on the rents received from the Building or the Land, all such taxes,
assessments, and charges shall be considered Taxes. Taxes shall not, however,
include any franchise, gift, inheritance, estate, sales, transfer, general
income or profit tax imposed on Landlo rd by any Authority (unless same is
considered part of Taxes pursuant to the preceding sentence). If in any Tax Year
(including, without limitation, the Taxes Base Year) there is any abatement,
exemption or discount of Taxes (or any assessment or rate which comprises
Taxes), the abatement, exemption or discount shall not be taken into account,
and Taxes shall be determined as if there were no abatement, exemption or
discount.

 

(b) Taxes Base Year. As defined in Article 1 of this Lease.

 

(c) Tax Year. The 12-month period ending June 30 (or such other period as may be
adopted by The City of New York as its fiscal year for Taxes).

 

(d)           Tax Statement. A statement showing the calculation of Tenant’s Tax
Payment.

 

(e)           Tenant’s Tax Payment. Tenant’s Share of the excess of Taxes for
any Tax Year over Taxes for the Taxes Base Year.

 

Section 6.2 If Taxes for any Tax Year any part or all of which falls within the
Term exceed Taxes for the Taxes Base Year for any reason, foreseen or unforeseen
(including, without limitation, increases in the tax rate or the assessed
valuation of the Building or the Land for any reason, including, without
limitation, changes in the method of assessment, reassessments occurring in the
normal course or outside of the normal course or increases in assessments by
reason of improvements, alterations or additions to the Building or the Land
made by Tenant, other tenants, or Landlord), Tenant shall pay to Landlord
Tenant’s Tax Payment in the manner hereinafter set forth. Tenant shall pay to
Landlord Tenant’s Tax Payment as reasonably estimated by Landlord in equal
monthly or other periodic installments, in advance, on the first day of each
calendar month or other period, so that on the date 30 days before the date
Landlord is required (without interest or penalty) to pay Taxes for any Tax Year
or part of a Tax Year Landlord shall have received from Tenant Tenant’s Tax
Payment. If Landlord requests or revises the monthly installments of Tenant’s
Tax Payment following the commencement of a Tax Year, Tenant shall (a) until a
request is made, pay the monthly installments of Tenant’s Tax Payment for the
prior Tax Year and (b) within 10 days following Tenant’s receipt of that request
or revision, pay the monthly installments of Tenant’s Tax Payment retroactive to
the beginning of that Tax Year to the extent they exceed the payments previously
made by Tenant for that Tax Year (or if they are less, Landlord shall credit the
difference against the next payments under this Article). If 30 days before the
date Landlord is required (without interest or penalty) to pay

 

130565.3 10

 

Taxes the aggregate amount collected by Landlord from Tenant is not sufficient
to pay Tenant’s Tax Payment, Landlord shall give notice to Tenant, and Tenant
shall pay to

 

--------------------------------------------------------------------------------


 

Landlord the deficiency within 10 days following Tenant’s receipt of Landlord’s
request.  If, however, the aggregate amount collected by Landlord from Tenant is
greater than Tenant’s Tax Payment, Landlord shall credit the excess against
Tenant’s next payments under this Lease or, if any excess is due Tenant at the
Expiration Date, Landlord shall promptly pay that excess to Tenant.  Except as
aforesaid, Tenant shall pay the Tax Payment to Landlord within 10 days following
Tenant’s receipt of the Tax Statement for that Tax Year. At Tenant’s request,
Landlord shall send to Tenant a copy of the relevant bill for Taxes. If Taxes
for any Tax Year are less than Taxes for the Taxes Base Year, Tenant shall not
be entitled to any payment or credit.

 

Section 6.3 Landlord may, at Landlord’s option, institute proceedings to reduce
Taxes.  Tenant may not institute such proceedings. If Taxes for the Taxes Base
Year are reduced, Tenant’s Tax Payment for all Tax Years subsequent to the Taxes
Base Year shall be recomputed based on the reduced Taxes for the Taxes Base
Year, and Tenant shall pay to Landlord, within 10 days following receipt of
Landlord’s request, the deficiency between the amount paid by Tenant and the
amount due as a result of the recomputations. If Landlord receives a refund of
Taxes for any Tax Year for which Tenant made Tenant’s Tax Payment, Landlord
shall credit Tenant’s Share of the refund against Tenant’s next payments under
this Lease (or, if any refund is due Tenant at the Expiration Date, Landlord
shall promptly pay that refund to Tenant), after deducting from the refund any
reasonable expenses incurred by Landlord to obtain the refund which have not
been previously reimbursed to Landlord, but Tenant’s Share of the refund for any
Tax Year shall not exceed Tenant’s Tax Payment paid for that Tax Year.

 

Section 6.4 If the Expiration Date of this Lease is a date other than the first
or last day of a Tax Year, Tenant’s Tax Payment for that Tax Year shall be
apportioned according to the number of days of that Tax Year within the Term.
Tenant shall, to the extent not paid by Tenant to Landlord as part of Taxes, pay
to Landlord, within 10 days following Tenant’s receipt of Landlord’s request,
any occupancy, rent or other tax now or hereafter imposed on Tenant which is
collectible by Landlord, payable by Landlord if not paid by Tenant or a lien on
any part of the Building.

 

Section 6.5 Tenant shall pay to Landlord, within 10 days following Tenant’s
receipt of Landlord’s invoice, Tenant’s Share of the reasonable expenses
incurred to contest any Taxes applicable to any part of the Term (prorated for
any partial Tax Year within the Term) which have not been previously reimbursed
to Landlord.

 

Section 6.6 Intentionally Omitted.

 

Article 8. Electricity

 

Section 8.1 Subject to the provisions of this Article, Landlord shall provide
not less than an average of 3.5 watts (connected load) per usable square foot of
electric current to the Premises (exclusive of the Building’s HVAC system)
through the existing electrical system of the Building for Tenant’s for ordinary
office lighting and normal low-power office equipment.  Tenant shall pay the
Electric ity Charge (as said term is defined in Article 1 hereof), in addition
to the Fixed Rent, Additional Rent and all

 

--------------------------------------------------------------------------------


 

other charges payable pursuant to this Lease, for the cost of such electric
service; which Electricity Charge is calculated at the initial rate of $3.00 per
rentable square foot (based on 3,935 rentable square feet in the Premises) per
annum, or $11,805.00. The Electricity Charge shall be payable by Tenant in equal
monthly installments of $983.75 due on the first day of each and every month
(subject to increase from time to time as hereinafter set forth), which payments
shall constitute Additional Rent hereunder. Landlord shall not be liable to
Tenant for any failure, defect or interruption of electric service for any
reason. Tenant’s use of electricity in the Premises shall not at any time exceed
the capacity of the electrical system within or serving the Premises and Tenant
shall not overload any component of such system. Tenant shall, at Tenant’s
expense, furnish and install all lighting tubes, lamps, bulbs and ballasts
required in the Premises. Landlord shall select (and may from time to time
change) the utility or other supplier providing electricity to the Building and
the Premises. Tenant shall comply with all rules, regulations and other
requirements of the utility or other supplier.

 

Section 8.2 Landlord may, at any time, cause Landlord’s electric consultant to
survey the lighting and electrical equipment in the Premises and to estimate the
annual cost of the electrical usage in the Premises (including, without
limitation, the electrical usage of all components of the Building’s heating,
ventilating and air-conditioning systems serving only the Premises), considering
consumption, demand and all other relevant factors and based on the electric
rate schedule at which Landlord purchases electricity for the Building, applied
as if Tenant’s usage were the only usage in the Building. If the annual cost
estimated by Landlord’s consultant exceeds the Electricity Charge then in
effect, the Electricity Charge shall be increased by the amount of such excess,
effective as of the date of the survey or, if performed in connection with
Tenant’s initial occupancy of the Premises, as of the Commencement Date. The
amount of any increase for the period from the effective date of the increase to
the last day of the month in which Tenant receives notice of the increase shall
be paid within 10 days following Tenant’s receipt of Landlord’s statement.
“Cost” as such term is used in this Section 8.2 shall be deemed to include,
without limitation, all sales, use, excise or other taxes imposed in connection
with the furnishing of electricity to the Premises.

 

Section 8.3 If at any time the electric rate schedule at which Landlord
purchases electricity for the Building is increased (including, without
limitation, by reason of Landlord changing the electricity supplier for the
Building) or the cost of furnishing electricity to Tenant is increased, Landlord
may cause Landlord’s electric consultant to estimate the resulting increase in
Landlord’s annual cost to supply electricity to Tenant and, effective on the
date of the increase in the electric rate schedule, the Electricity Charge shall
be increased by the amount estimated. The amount of the increase for the period
from the effective date of the increase to the last day of the month in which
Tenant receives notice of the increase shall be paid within 10 days following
Tenant’s receipt of Landlord’s statement. Under no circumstances shall the
Electrical Charge ever be reduced below $11,805.00 per annum.

 

Section 8.4 Any determination of Landlord’s electric consultant under this
Article shall be binding and conclusive on Tenant unless within 60 days after
Tenant’s receipt of the determination Tenant notifies Landlord that Tenant
disputes the

 

--------------------------------------------------------------------------------


 

determination, identifies in Tenant’s notice Tenant’s electric consultant and
delivers to Landlord a copy of the electric consultant’s determination. Tenant
shall not, however, be permitted to dispute the determinations of Landlord’s
electric consultant if there is a Default.  If Landlord’s electric consultant
and Tenant’s electric consultant fail to agree on the determination in question
within 30 days following Tenant’s notice, Landlord’s electric consultant and
Tenant’s electric

 

130565.3 12

 

consultant shall, within 40 days following Tenant’s notice, designate an
independent electric consultant to select either the determination of Landlord’s
electric consultant or the determination of Tenant’s electric consultant,
whichever the independent electric consultant believes is more accurate.  The
independent electric consultant must be a person having not less than 10 years’
experience as an electric consultant in commercial office buildings in the City
of New York. If the independent electric consultant is not designated within 10
days, the independent electric consultant shall be designated by the President
of the Real Estate Board of New York, Inc. at the request of either Landlord or
Tenant. The determination of the independent electric consultant shall be
binding and conclusive on Landlord and Tenant.  Landlord and Tenant shall each
pay their own expenses of this procedure, except the fees and expenses of the
independent electric consultant shall be paid 50 percent by Landlord and 50
percent by Tenant. Pending the resolution of any dispute, Tenant shall pay to
Landlord any increase in the Electricity Charge and the Fixed Rent determined by
Landlord’s electric consultant. If it is determined that the increase is less
than the increase determined by Landlord’s electric consultant, Landlord shall
credit the overpayment against the Tenant’s next payments under this Lease or if
any overpayment is due Tenant at the Expiration Date, Landlord shall promptly
pay that overpayment to Tenant. In no event, however, is the originally
specified Electricity Charge ever to be reduced below $11,805.00 per annum.

 

Section 8.5 Landlord may at any time, by notice to Tenant, elect to submeter the
electricity provided to the Premises (including, without limitation, the
electrical usage of all components of the Building’s heating, ventilating and
air-conditioning systems serving only the Premises). If Landlord gives that
notice this Lease shall continue in full force and effect unaffected thereby,
except that (a) Landlord shall, at Tenant’s expense, furnish, install and
maintain any submeter and other equipment in order for Tenant’s electricity to
be separately measured, and (b) from and after the date the submeter and
equipment are placed in service (i) the Electricity Charge and the Fixed Rent
shall be reduced by the Electricity Charge then in effect and (ii) Tenant shall
pay to Landlord for Tenant’s electricity usage, for any submeter billing period,
within 10 days following Tenant’s receipt of Landlord’s statement, the sum of
(A) an amount determined by applying Tenant’s consumption of and demand for
electricity as measured by the submeter to the rate schedule pursuant to which
Landlord purchases electricity for the Building (“Base Electric Charge”), and
(B) Landlord’s administrative charge for overhead and supervision equal to 5% of
the Base Electric Charge (not to exceed, however, any limitation imposed on that
charge by any Law); provided, however, that if the submeter does not measure
demand for electricity then the Base Electric Charge shall be equal to the
product of Tenant’s consumption of electricity as measured by the submeter
multiplied by the average cost (including, without limitation,
consumption-related

 

--------------------------------------------------------------------------------


 

and demand-related charges) of the electricity purchased by Landlord for the
utility billing period most closely corresponding to the submeter billing
period. If more than one submeter measures Tenant’s electricity, the electricity
supplied through each submeter may be computed and billed separately in
accordance with this Section.

 

Section 8.6 Landlord may at any time, by notice to Tenant, elect to discontinue
providing electricity to the Premises (including, without limitation, the
electricity for all components of the Building’s heating, ventilating and
air-conditioning systems serving only the Premises). If Landlord gives that
notice this Lease shall continue in full force and effect unaffected thereby,
except that (a) Tenant shall, at Tenant’s expense, diligently arrange to obtain
electricity from the utility or other supplier providing electricity to the
Building by means of the

 

130565.3 13

 

existing Building electrical system to the extent it is available, suitable and
safe for such purpose, as reasonably determined by Landlord, (b) Landlord shall,
at Landlord’s expense, furnish and install any additional equipment (including
any meters) required in order for Tenant to obtain electricity directly from the
utility or other supplier, and (c) from and after the date Tenant receives
electricity from the utility or other supplier, Landlord shall not be required
to provide electricity to the Premises and the Electricity Charge and the Fixed
Rent shall be reduced by the Electricity Charge then in effect.

 

Section 8.7 If any tax or other charge is imposed on Landlord’s receipt of Rent
under this Article, Tenant shall pay such tax or other charge to La ndlord
within 10 days following receipt of Landlord’s statement, and Landlord shall
remit same to the appropriate Authority.

 

Section 8.8 Landlord and Tenant shall sign, acknowledge and deliver to each
other an agreement in such form as Landlord reasonably requires to reflect each
change in the Electricity Charge and the Fixed Rent under this Article, but no
delay or failure to do so shall change the effective date of the increase.

 

Article 9. Services

 

Section 9.1 Elevators . Landlord shall (unless the Premises are on street level)
provide (a) nonexclusive passenger elevator service on all days, excluding
Saturdays, Sundays, and all holidays observed by the State of New York, the
Federal Government or the labor unions servicing the Building (“Business Days”),
from 8:00 a.m. to 6:00 p.m. (“Business Hours”), (b) at least one passenger
elevator at all other times and (c) a nonexclusive freight elevator on Business
Days from 9:00 a.m. to 12 noon and from 1:00 p.m. to 5:00 p.m. Landlord may
change the manner of operation of any of the elevators.

 

Section 9.2 Heat, Ventilation and Air Conditioning. Landlord shall provide to
the Premises through the existing Building system, when and as required for the
comfortable occupancy of the Premises (as reasonably determined by Landlord),
heat, ventilation and air conditioning (“HVAC”), on Business Days during
Business Hours.

 

--------------------------------------------------------------------------------


 

Landlord makes no representation and shall have no obligation or liability with
respect to the performance of the Building HVAC system by reason of (a) the use
of the Premises, or any part thereof, in a manner exceeding the design criteria
of the system, (b) the arrangement of any partitioning or the ceiling
distribution system which interferes with normal operation of the system,
(c) the use of any machines or equipment, except for ordinary office equipment
which does not produce excess heat, (d) Tenant’s failure to comply with this
Lease which affects the performance of the system, (e) Tenant’s Work, (f) any
other act of Tenant or Tenant’s employees or contractors, or (g) any Law.
Landlord will not be responsible for the failure of the Building HVAC system if
such failure results from the occupancy of the Premises by more than an average
of one person for each one hundred (100) square feet in any separate room or
area or if Tenant shall install and operate machines, incandescent lighting and
appliances the total connected electrical load of which exceeds 3.5 watts per
square foot of usable area in any separate room or area. If Tenant shall occupy
the Premises at an occupancy rate of greater than that for which the Building
HVAC system was designed, or if the total connected electrical load shall exceed
3.5 watts per square foot of usable area, or if Tenant’s partitions shall be
arranged in such a way as to interfere with the normal operation of the Building
HVAC system, Landlord may elect to make changes to the Building HVAC system or
the ducts through which it operates required by reason thereof, and the cost
thereof shall be reimbursed by Tenant to Landlord, as Additional Rent, within 10
days after presentation of a bill therefor.  Landlord, throughout the Term,
shall have free access to all mechanical installations of Landlord, including
but not limited to air cooling, fan, ventilating and machine rooms and
electrical closets, and Tenant shall not construct partitions or other
obstructions that may interfere with Landlord’s free access thereto, or
interfere with the moving of Landlord’s equipment to and from the enclosures
containing said installations. Tenant shall not at any time enter the said
enclosures or tamper with, adjust, touch or otherwise in any manner affect said
mechanical installations. Landlord’s obligations under this Section are subject
to applicable Laws that may limit the hours or the extent to which Landlord is
permitted to supply HVAC.

 

Section 9.3 Cleaning. Provided Tenant shall keep the Premises in good order and
repair. Landlord, at Landlord’s expense, shall cause the Premises, excluding any
portions thereof used as security areas or used for the storage, preparation,
service or consumption of food or beverages, to be cleaned (unless the Premises
are on street level) after Business Hours on every Business Day in accordance
with the cleaning specifications annexed to this Lease as Exhibit D. If,
however, any additional cleaning of the Premises is to be done by Tenant, it
shall be done at Tenant’s sole expense, in a manner reasonably satisfactory to
Landlord and no one other than persons approved by Landlord shall be permitted
to enter the Premises or the Building for such purpose. Tenant shall pay to
Landlord the cost of removal of any of Tenant’s refuse and rubbish from the
Premises and the Building (i) to the extent that the same, in any one day,
exceeds the average daily amount of refuse and rubbish usually attendant upon
the use of such Premises as offices, as described and included in Landlord’s
cleaning contract for the Building or recommended by Landlord’s cleaning
contractor, and (ii) related to or deriving from the preparation or consumption
of food or drink. Landlord shall render bills for the same to Tenant at such
time as Landlord may elect and shall be due and payable

 

--------------------------------------------------------------------------------


 

as Additional Rent within 10 days after the time rendered. Tenant shall cause
all portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily in a manner reasonably
satisfactory to Landlord through Landlord’s cleaning contractor, and to be
treated against infestation by vermin, rodents or roaches, whenever there is
evidence of any infestation. Additionally, if the Demised Premises includes a
kitchen or a warming pantry, Tenant, at Tenant’s expense, shall cause the
Premises to be exterminated monthly (or more often as required) by an
exterminator designated by Landlord; and Tenant shall not permit any person to
enter the Premises or the Building for the purpose of providing extermination
services, unless Landlord has approved such persons in advance. If so requested
by Landlord, Tenant, at Tenant’s expense, shall store any refuse generated by
the consumption of food or beverages on the Premises in a cold box or similar
facility. Landlord shall have no obligation to clean, repair, replace or
maintain any “private” plumbing fixtures or facilities (i.e., plumbing fixtures
and facilities other than those that would be the common toilets in a
multi-tenant floor) or the rooms in which they are located. Tenant shall sort,
separate and recycle all refuse and rubbish of Tenant in accordance with the
methods and procedures set forth, from time to time, by Landlord and as may be
required by any applicable Laws.

 

Section 9.4 Water; Lavatories. Landlord shall provide to the Premises domestic
water for ordinary drinking, pantry and lavatory purposes. If Tenant requires
excessive or unusual quantities of domestic water for any other purpose, and
domestic water is available for that purpose from the existing Building system,
Landlord shall provide that domestic water,

 

130565.3 15

 

but may install a domestic water meter to measure Tenant’s consumption, in which
event Tenant shall (a) pay to Land lord the cost of the meters and their
installation, (b) at Tenant’s expense, keep the meters in good working order and
repair, and (c) pay to Landlord, within 10 days following Tenant’s receipt of a
bill, the cost incurred by Landlord to supply water (or only domestic water, as
the case may be) to the Premises as measured by the domestic water meter
(including, without limitation, any sales or other taxes).

 

Section 9.5 Access. Tenant shall have access to the Premises 24 hours each day,
seven days each week pursuant to a system established by Landlord (but Landlord
shall have no obligation or liability to Tenant or otherwise to remove any snow,
ice or other obstructions except on Business Days during Building Hours).
Landlord may exclude from the Building (a) any employee of Tenant not presenting
a pass to the Building authorized by Landlord and (b) any visitor of Tenant who
is not on a list provided to Landlord by Tenant or otherwise authorized by
Tenant to enter the Building pursuant to procedures established by Land lord.

 

Section 9.6 Directory Listing. Landlord shall list Tenant’s name on the
Building’s main tenant directory. Tenant shall pay to list the names of any
subtenants and for any other changes in the directory listings. The listing of
any other name on the door of the Premises, the Building directory, or
otherwise, shall not vest in that person any

 

--------------------------------------------------------------------------------


 

right or interest in this Lease or in the Premises, nor shall it be considered
Landlord’s consent to any assignment of this Lease or any sublease or occupancy
of the Premises.

 

Section 9.7 Overtime, Extra or Outside Services. The Rent does not reflect or
include any charge to Tenant for the furnishing of any necessary freight
elevator facilities or HVAC to the Premises during periods (“Overtime Periods”)
other than on Business Days during Operating Hours. Accordingly, if Landlord
furnishes any such freight elevator facilities or HVAC to the Premises at the
request of Tenant during Overtime Periods, Tenant shall pay Landlord Additional
Rent for such services at the standard rates then fixed by Landlord for the
Building or if no such rates are then fixed, at comparable rates then being
charged by comparable office buildings in the Borough of Manhattan, the City and
State of New York. Landlord shall not be required to furnish any such services
during any Overtime Periods unless Landlord has received at least 24 hour
advance notice from Tenant requesting such services, which notice must be given
on the Business Day immediately preceding the day upon which such services are
needed by Tenant. If Tenant shall fail to give Landlord such advance notice,
then Landlord shall have no liability whatsoever to Tenant, for any annoyance or
inconvenience, or any injury from interruption of Tenant’s business or
otherwise, for so failing to furnish any such services during such Overtime
Periods. Any such failure, whether or not notice shall have been given, and
whether or not in Overtime Periods, shall not, in any event, constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of Rental, or relieve Tenant from any of its obligations
under this Lease. Notwithstanding any other provision of this Section 9.7 to the
contrary, Landlord shall provide to Tenant up to four (4) consecutive hours of
overtime freight elevator use without charge in connection with Tenant’s initial
occupancy of the Premises.

 

Section 9.8 No Warranty by Landlord. Landlord shall have no obligation to
provide to Tenant or the Premises any services except as specifically set forth
in this Lease. Landlord does not warrant that any Building system or service to
be provided by Landlord, or any other systems or services that Landlord may
provide (a) shall be adequate for Tenant’s particular purposes or (b) shall be
free from interruption or reduction.  Building systems and services, including,
without limitation, access, may be interrupted or reduced by reason of Laws,
repairs or changes which are, in Landlord’s judgment, necessary or desirable, or
Unavoidable Events, in which event such interruption or reduction shall not,
unless otherwise provided in this Lease (i) constitute an actual or constructive
eviction, or disturbance of Tenant’s use of the Premises, (ii) entitle Tenant to
any compensation or abatement of the Rent, (iii) relieve Tenant from any
obligation under this Lease, or (iv) impose any obligation or liability on
Landlord by reason of inconvenience or annoyance to Tenant, injury to or
interruption of Tenant’s business, or otherwise.

 

Article 10.Repairs

 

Section 10.1 Landlord shall, at Landlord’s expense, maintain and repair the
Building, the Land and the Building systems, except to the extent of Tenant’s

 

--------------------------------------------------------------------------------


 

responsibility set forth in this Article.

 

Section 10.2 Tenant shall, at Tenant’s expense, subject to the provisions of
this Lease, including, without limitation, Article 5, as if part of Tenant’s
Work, maintain and repair the Premises (including, without limitation, any
lavatories within the Premises) and all Building systems within and serving only
the Premises subject to reasonable wear and tear of damage for which Tenant is
not responsible pursuant to this Lease.  If the Premises are on street level,
Tenant shall, at Tenant’s expense (a) maintain and repair the sidewalks abutting
the Premises and (b) keep those sidewalks free of rubbish, snow, ice and other
obstructions, and otherwise in a safe and clean condition, subject to reasonable
wear and tear and damage for which Tenant is not responsible pursuant to this
Lease. Subject to the provisions of Article 16, all damage to the Building, the
Land or the Building systems resulting from any act or omission of Tenant or
Tenant’s employees or contractors, shall be repaired, at Tenant’s expense, by
Tenant to the reasonable satisfaction of Landlord or, at Landlord’s option, by
Landlord. Tenant shall give prompt notice to Landlord if any portion of the
Premises or the Building systems within the Premises requires repair. Tenant
shall, at Tenant’s expense, cause vermin within the Premises to be exterminated
(as reasonably required by Landlord). Notwithstanding the foregoing, provided
Tenant’s intentional or negligent actions or omissions have not resulted in the
need for repairs to the Premises, Tenant’s responsibility for the cost to repair
any portion of the Premises the cost of which exceeds $50,000 shall be limited,
in any single calendar year (or portion thereof) during the Term of this Lease,
to the payment of the annual amortized cost of such repair over the useful life
of such repair (as determined by Landlord in the exercise of its sole
discretion, exercised reasonably).

 

Section 10.3 Tenant shall not place a load upon any floor of the Premises that
exceeds the switch load made available for the Premises. Tenant shall not locate
or move any safe, heavy machinery, heavy equipment, business machines, freight,
bulky matter or fixtures into or out of the Building without Landlord’s prior
consent, which consent shall not be unreasonably withheld, and Tenant shall make
payment to Landlord of Landlord’s costs in connection therewith. If such safe,
machinery, equipment, freight, bulky matter or fixture requires special handling
(as reasonably determined by Landlord), Tenant shall employ only persons holding
a Master Rigger’s license to do said work. All work in connection therewith
shall comply with all applicable Laws, and shall be done during such hours as
Landlord may designate. Business machines and mechanical equipment shall be
placed and maintained by Tenant, at Tenant’s expense, in settings sufficient, in
Landlord’s reasonable judgment, to absorb and prevent vibration, noise and
annoyance.

 

Section 10.4 Landlord shall operate, maintain and make all necessary repairs
(both structural and non-structural) to the Building systems and the public
portions of the Building, both exterior and interior, in conformance with
standards applicable to similar office buildings in Manhattan, except for those
repairs for which Tenant is responsible pursuant to any other provision of this
Lease. Landlord shall use reasonable efforts to minimize interference with
Tenant’s use and occupancy of the Premises in making any repairs, alterations,
additions or improvements; provided,

 

--------------------------------------------------------------------------------


 

however, that Landlord shall have no obligation to employ contractors or labor
at so-called overtime or other premium pay rates or to incur any other overtime
costs in connection with such repairs, alterations, additions or improvements. 
Notwithstanding the foregoing, if Tenant shall so request, Landlord shall employ
contractors or labor at so-called overtime or other premium pay rates or incur
other overtime costs in making such repairs, alterations, additions or
improvements, provided Tenant shall pay to Landlord, as Additional Rent, within
10 days after demand therefor, an amount equal to the excess costs incurred by
Landlord by reason of compliance with Tenant’s request. Except as expressly
provided in this Lease, there shall be no allowance to Tenant for a diminution
of rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord, Tenant or
others making, or failing to make, any repairs, alterations, additions or
improvements in or to any portion of the Building or the Premises, or its
fixtures, appurtenances or equipment.

 

Section 10.5 Tenant shall not clean, nor require, permit, suffer or allow any
window in the Premises to be cleaned, from the outside in violation of
Section 202 of the Labor Law, or any other applicable law, or of the rules of
the Board of Standards and Appeals, or of any other board or body having or
asserting jurisdiction.

 

Section 10.6 Landlord shall have no liability to Tenant, there shall be no
abatement of the Rent and there shall not be deemed to be any actual or
constructive eviction of Tenant arising from Landlord performing any repairs or
other work to any portion of the Building, the Premises, or the Building
systems, including, without limitation, by reason of any inconvenience,
annoyance or injury to Tenant’s business.

 

Article 11.Laws

 

Section 11.1 Tenant shall, at Tenant’s expense, subject to the provisions of
this Lease, including, without limitation, Article 5, as if part of Tenant’s
Work, comply with all present and future laws, rules, regulations, orders,
ordinances, judgments, requirements and (if Landlord adopts same)
recommendations (collectively, “Laws”), of the United States of America, the
State of New York, the City of New York or any present or future subdivision,
court, agency, department, commission, board, bureau or instrumentality thereof,
and any fire insurance rating body (collectively, “Authority”) applicable to
Tenant’s occupancy of the Premises, Tenant’s Work, Tenant’s Property or the
Premises. Without limiting the generality of the foregoing, Tenant shall, at
Tenant’s sole cost and expense, take all action, including the performance of
any Tenant’s Work necessary to comply with the applicable provisions of Local
Laws No. 5 of 1973, No. 16 of 1984, No. 76 of 1985, No. 58 of 1987 and the
Americans With Disabilities Act of 1990 (the “ADA”), each as modified and
supplemented from time to time) which shall impose any violation, order or duty
upon Landlord or Tenant arising from, or in connection with, the Premises,
Tenant’s occupancy, use or manner of use of the Premises (including, without
limitation, any occupancy, use or manner of use that constitutes a “place of
public accommodation” under the ADA), or any installations in the Premises, or
required by reason of a breach of any of Tenant’s covenants or agreements under
this Lease, whether or not such Laws shall now be in effect or hereafter enacted
or issued, and

 

--------------------------------------------------------------------------------


 

whether or not any work required shall be ordinary or extraordinary or foreseen
or unforeseen at the date hereof.

 

Section 11.2 If Tenant’s compliance with applicable Laws requires structural
work to the Premises or the Building systems within and serving only the
Premises, Tenant shall comply, at Tenant’s expense, only if the obligation to
comply arises from any of the following: (i) any cause or condition arising out
of any Tenant’s Work or installations in the Premises (whether made by Tenant or
by Landlord on behalf of Tenant), or (ii) Tenant’s particular use, manner of use
or occupancy on behalf of Tenant of the Premises (as opposed to mere office
use), or (iii) any breach of any of Tenant’s covenants or agreements under this
Lease, or (iv) any wrongful act or omission by Tenant, or (v) Tenant’s use or
manner of use or occupancy of the Premises as a “place of public accommodation”
within the meaning of the ADA, in which event Tenant’s obligation to perform any
Alteration by reason of this clause (v) shall apply only to the Premises. If any
of the foregoing requires work outside the Premises serving areas outside the
Premises, Tenant shall cease that manner of using the Premises or, at Landlord’s
option, Landlord may perform that work, at Tenant’s expense, to be paid within
10 days following Tenant’s receipt of a bill therefor.

 

Section 11.3 Without limiting any provision of this Article, Tenant covenants
and agrees that Tenant shall, at Tenant’s sole cost and expense, comply at all
times with all Laws governing the use, generation, storage, treatment and/or
disposal of any Hazardous Materials (as defined below), the presence of which
results from or in connection with the act or omission of Tenant or the breach
of this Lease by Tenant. The term “Hazardous Materials” shall mean any
biologically or chemically active or other toxic or hazardous wastes, pollutants
or substances, including, without limitation, asbestos, PCBs, petroleum products
and by-products, substances defined or listed as “hazardous substances” or
“toxic substances” or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., and as hazardous wastes under the Resource Conservation and Recovery Act,
42 U.S.C. § 6010, et seq., any chemical substance or mixture regulated under the
Toxic Substance Control Act of 1976, as amended, 15 U.S.C. § 2601, et seq., any
“toxic pollutant” under the Clean Water Act, 33 U.S.C. § 466 et seq., as
amended, any hazardous air pollutant under the Clean Air Act, 42 U.S.C. § 7401
et seq., hazardous materials identified in or pursuant to the Hazardous
Materials Transportation Act, 49 U.S.C. § 1802, et seq., and any hazardous or
toxic substances or pollutant regulated under any other Requirements. Tenant
shall agree to execute, from time to time, at Landlord’s request, affidavits,
representations and the like concerning Tenant’s best knowledge and belief
regarding the presence of Hazardous Materials in, on, under or about the
Premises, the Building or the Land. Tenant shall indemnify and hold harmless
Landlord and any mortgagee from and against any loss, cost, damage, liability or
expense (including attorneys’ fees and disbursements) arising by reason of any
clean up, removal, remediation, detoxification action or any other activity
required or recommended of any Landlord or any mortgagee by any Authority by
reason of the presence in or about the Building or the Premises of any Hazardous
Materials, as a result of or in connection with the act or

 

--------------------------------------------------------------------------------


 

130565.3 19

 

omission of Tenant or the breach of this Lease by Tenant. The foregoing
covenants and indemnity shall survive the expiration or any termination of this
Lease.

 

Section 11.4 Tenant shall promptly deliver to Landlord a copy of any
communication or other materials relating to the Premises, the Building, the
Building systems, Tenant’s Property or Tenant’s Work received by Tenant from, or
sent by Tenant to, any Authority.

 

Article 12.Subordination; Estoppel Certificates

 

Section 12.1 This Lease, and the rights of Tenant under this Lease, are subject
and subordinate in all respects to all present and future underlying leases of
the Building, including, without limitation, all renewals, extensions,
modifications and replacements thereof (“Superior Leases”) and all present and
future mortgages on any Superior Lease or on the Building, including, without
limitation, all renewals, extensions, supplements, modifications, consolidations
and replacements thereof (“Mortgages”), and all advances under any Mortgage.
This Section is self-operative and no further instrument of subordination is
required.  In confirmation of the subordination, Tenant shall, within 10 days
following receipt of Landlord’s request, sign, acknowledge and deliver a
subordination non-disturbance and attornment agreement or any other instrument
that Landlord, any landlord under a Superior Lease (“Superior Landlord”) or, any
mortgagee under a Mortgage (“Mortgagee”) may request to evidence the
subordination; and if Tenant fails to execute, acknowledge or deliver any such
instrument within 5 days after Landlord’s request therefor, Tenant hereby
irrevocably constitutes and appoints Landlord as Tenant’s attorney-in-fact,
coupled with an interest, to execute, acknowledge and deliver any such
instrument for and on behalf of Tenant.

 

Section 12.2 If any act or omission of Landlord gives Tenant the right,
immediately or after a period of time, to terminate this Lease or to claim a
partial or total eviction, Tenant shall not exercise that right until Tenant
gives notice of said act or omission to each Mortgagee and Superior Landlord
whose name and address has been provided to Tenant in writing, and until
Mortgagee or such Superior Landlord shall have had the opportunity to cure such
default within 60 days after receipt of such notice; or, in the event such cure
(a) requires more than 60 days to effect or (b) requires that Mortgagee or such
Superior Landlord acquire title to the Property, then within a reasonable time
after such time period or after Mortgagee or such Superior Landlord acquires
title to the Property, as the case may be, provided Mortgagee or such Superior
Landlord proceeds diligently to effect such cure or acquire such title.  Notices
required to be delivered by Tenant under this Section shall be delivered as
follows:

 

c/o Allstate Investments, LLC Allstate Plaza South, Suite

 G5C 3075 Sanders Road Northbrook, Illinois 60062-7127

Attention: Commercial Mortgage Loan Service Manager

 

--------------------------------------------------------------------------------


with a copy to:

 

c/o Allstate Investments,

LLC Allstate Plaza

South, Suite G5A 3075

Sanders Road

Northbrook, Illinois

60062-7127 Attention:

Investment Law

Division

 

Landlord may change by written notice to Tenant the names and addresses of the
parties to whom notice shall be delivered under this Section.

 

Section 12.3 If any Mortgagee or any Superior Landlord (or a designee or
successor thereof) succeeds to the rights of Landlord under this Lease through a
foreclosure or sale of the Property, this Lease shall, at the sole option of
such Mortgagee or Superior Landlord, continue in full force and effect; and
Tenant shall, upon the request of Mortgagee or such Superior Landlord, attorn to
and recognize Mortgagee or such Superior Landlord (or its designee or successor)
as Tenant’s landlord under this Lease; and Tenant shall, within 10 days
following Tenant’s receipt of a request from such successor, sign, acknowledge
and deliver any instrument that Mortgagee, such Superior Landlord (or its
designee or successor) reasonably requests to evidence Tenant’s attornment. Upon
such attornment, this Lease shall continue in full force and effect as a direct
lease between the Mortgagee, Superior Landlord (or its designee or successor)
and Tenant on all of the terms of this Lease, except that Mortgagee, Superior
Landlord (or its designee or successor) shall not be (a) liable for any breach
of a covenant contained in the Lease that occurred before such party acquired
its interest in the Property or liable for any continuing breach of any such
covenant, except to the extent such breach continues to occur after such
acquisition, and Mortgagee, Superior Landlord (or its designee or successor, as
applicable), has received at least thirty (30) days’ prior written notice
thereof and the right to cure such breach, (b) bound by any obligation to make
any payment to Tenant or to grant any offset, abatement or credit to Tenant,
(c) bound by any modification of this Lease made after the date of the Mortgage
or the Superior Landlord in question, or by any prepayment of rent allocable to
the period after such foreclosure sale and paid more than 60 days in advance of
its due date, unless the modification or prepayment has been approved in writing
by the Mortgagee or the Superior Landlord in question, (d) required to perform
any work in the Premises or incur any costs to repair any damage caused by a
fire, other casualty or condemnation in excess of the insurance proceeds or
condemnation award, (e) be subordinated to any lien or charge other than the
lien of the existing Mortgage or Superior Lease, or be required to depend in any
manner upon property not subject to the lien of this instrument; or (f) liable
for the return of any Security Deposits held by Landlord which were not actually
received by Mortgagee, a Superior Landlord (or its designee or successor).

 

Section 12.4 If any Mortgagee or Superior Landlord requires any

 

--------------------------------------------------------------------------------


 

modifications of this Lease, or that any Mortgage or Superior Lease be
subordinate to this Lease, Tenant shall, within 10 days following Tenant’s
receipt of a request, sign, acknowledge and deliver to Landlord instruments in
form and substance reasonably requested by Landlord providing for those
modifications (provided they do not materially adversely affect Tenant) or that
subordination.

 

Section 12.5 Tenant shall, at any time and from time to time, within 10 days
following Tenant’s receipt of Landlord’s request, sign, acknowledge and deliver
to Landlord or any other person designated by Landlord a certification (an
“Estoppel Certificate”) stating: (a) that this Lease is in full force and effect
and has not been modified (or, if modified, setting forth all modifications),
(b) the date to which the Rent has been paid, (c) stating whether or not, to the

 

130565.3 21

 

best of Tenant’s knowledge, there is a Default or any event has occurred which,
with the serving of notice or the passage of time, or both, would give rise to a
Default, or if Landlord is in default under the Lease, and if so, setting forth
the specific nature of same, and (d) to the best of Tenant’s knowledge, any
other factual matters reasonably requested by Landlord or any person designated
by Landlord. A form of the foregoing Estoppel Certificate is appended to this
Lease as Exhibit I. Any Estoppel Certificate delivered pursuant to this
Section may be relied upon by Landlord or any other person designated by
Landlord. The failure of Tenant to execute, acknowledge and deliver to Landlord
an Estoppel Certificate in accordance with the provisions of this Section 12.5
within said 10 day period shall constitute an acknowledgment by Tenant, which
may be relied on by any person who would be entitled to rely upon any such
Estoppel Certificate, that such Estoppel Certificate as submitted by Landlord is
true and correct; in the alternative, Tenant hereby irrevocably constitutes and
appoints Landlord as Tenant’s attorney-in-fact, coupled with an interest, to
execute, acknowledge and deliver any such Estoppel Certificate for and on behalf
of Tenant.

 

Article 13.Insurance

 

Section 13.1 Tenant will secure and maintain, at Tenant’s expense:

 

(a) All risk property insurance (including extra expense insurance) on all of
Tenant’s fixtures and personal property in the Premises, and on any alterations,
additions or improvements which Landlord requires Tenant to insure in accordance
with Article 5, all for the full replacement cost thereof. Tenant will use the
proceeds from such insurance for the replacement of fixtures and personal
property and for the restoration of any such alterations, additions or
improvements as set forth in Articles 16 and 17. Landlord will be named as loss
payee as respects its interest in any such alterations, additions, or other
improvements.

(b) Business income insurance with limits not less than Tenant’s 100% gross
revenue for a period of 12 months.

(c) Workers compensation and employers liability insurance.  Workers
compensation insurance in statutory limits will be provided for all employees.
The employers liability

 

--------------------------------------------------------------------------------


 

insurance will afford limits not less than $500,000 per accident, $500,000 per
employee for bodily injury by disease, and $500,000 policy limit for bodily
injury by disease.

(d) Commercial general liability insurance which insures against claims for
bodily injury, personal injury, advertising injury, and property damage based
upon, involving, or arising out of the use, occupancy, or maintenance of the
Premises and the Building Such insurance will afford, at a minimum, the
following limits:

 

Each Occurrence $1,000,000 General Aggregate $2,000,000 Products/Completed
Operations $2,000,000 Aggregate Personal and Advertising Injury $1,000,000
Liability Fire Damage Legal Liability $50,000 Medical Payments $5,000 Any
general aggregate limit will apply on a per-location basis to the extent of the
minimum coverages hereinabove set forth.

 

Such insurance will name Landlord, its trustees and beneficiaries, Landlord’s
mortgagees, Landlord’s managing agent, Landlord’s advisor, and their respective
officers, directors, agents and employees, as additional insureds (the “Required
Additional Insureds”).

 

(e) This coverage must include blanket contractual liability, broad form
property damage liability, and must contain an exception to any pollution
exclusion (other than mold) that insures damage or injury arising out of heat,
smoke, or fumes from a ho stile fire.  Such insurance must be written on an
occurrence basis and contain a standard separation of insureds provision.

(f) Business auto liability that insures against bodily injury and property
damage claims arising out of the ownership, maintenance, or use of “any auto.” 
A minimum of a $1,000,000.00 combined single limit per accident will apply.

(g) Umbrella excess liability insurance, on an occurrence basis, that applies
excess of required commercial general liability, business auto liability, and
employers liability policies, which insures against bodily injury, property
damage, personal injury and advertising injury claims with the following minimum
limits:

 

Each Occurrence $5,000,000
Annual Aggregate $5,000,000

 

These limits must be in addition to and not including those stated for
underlying commercial general liability, business auto liability, and employers
liability insurance. Such policy must name the Required Additional Insureds as
additional insureds.

 

Section 13.2 All policies required to be carried by Tenant hereunder must be
issued by and binding upon an insurance company licensed to do business in the
state in which the property is located with a rating of at least “A” “XII” or
better as set forth in the most current issue of Best’s Key Rating Guide, unless
otherwise approved by Landlord.  Tenant will not do or permit anything to be
done that would invalidate the insurance policies required.

 

--------------------------------------------------------------------------------


 

(a) Liability insurance maintained by Tenant will be primary coverage without
right of contribution by any similar insurance that may be maintained by
Landlord.

(b) Certificates of insurance, acceptable to Landlord, evidencing the existence
and amount of each liability insurance policy required hereunder and Evidence of
Property Insurance Form, Acord 27, evidencing property insurance as required
will be delivered to Landlord prior to delivery or possession of the Premises
and ten days prior to each renewal date. Certificates of insurance will include
an endorsement for each policy showing that the Required Additional Insureds are
included as additional insureds on liability policies (except employer’s
liability). The Evidence of Property Insurance Form will name Landlord as loss
payee for property insurance as respects Landlord’s interest in improvements and
betterments. Further, the certificates must include an endorsement for each
policy whereby the insurer agrees not to cancel

or non-renew the policy, or reduce the coverage below the limits required in
this Lease, without at least 30 days’ prior notice to Landlord and Landlord’s
managing agent.

(c) If Tenant fails to provide evidence of insurance required to be provided by
Tenant hereunder, prior to commencement of the term and thereafter during the
term, within 10 days following Landlord’s request thereof, and 10 days prior to
the expiration date of any such coverage, Landlord will be authorized (but not
required) to procure such coverage in the amount stated with all costs thereof
to be chargeable to Tenant and payable upon written invoice thereof.

(d) The limits of insurance required by this Lease, or as carried by Tenant,
will not limit the liability of Tenant or relieve Tenant of any obligation
thereunder, except to the extent provided for under Article 14 below. Any
deductibles selected by Tenant will be the sole responsibility of Tenant.

(e) Landlord may, at its sole discretion, change the insurance policy limits and
forms that are required to be provided by Tenant; such changes will be made to
conform to common insurance requirements for similar properties in similar
geographic locations.  Landlord will not change required insurance limits or
forms more often than once per calendar year.

 

Section 13.3 Landlord agrees to maintain during the Lease Term “all-risk”
insurance on the Building at replacement cost, excluding foundations and
excluding the items that Tenant is required to insure under Section 13.1(a).

 

Article 14. Waiver of Claims; Waiver of Subrogation

 

Section 14.1 To the extent permitted by law, Tenant waives all claims it may
have against Landlord, its agents or employees for damage to property sustained
by Tenant or any occupant or other person resulting from the Premises or the
Building or any part of said Premises or Building becoming out of repair or
resulting from any accident within or adjacent to the Premises or Building or
resulting directly or indirectly from any act or omission of Landlord or any
occupant of the Premises or Building or any other person while on the Premises
or the Building, or resulting from any peril required to be insured against
under this Lease, regardless of cause of origin. Particularly, but not in
limitation of the foregoing sentence, all property belonging to Tenant or any
occupant of the Premises that is in the Building or the Premises will be there
at the risk of Tenant or other person only, and Landlord or its agents or
employees

 

--------------------------------------------------------------------------------


 

will not be liable for damage to or theft of or misappropriation of such
property, nor for any damage to property resulting from fire, explosion,
flooding of basements or other subsurface areas, falling plaster, steam, gas,
electricity, snow, water or rain which may leak from any part of the Building or
from the pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other place or resulting from dampness or any other cause
whatsoever, nor for any latent defect in the Premises or in the Building. 
Tenant will give prompt notice to Landlord in case of fire or accidents in the
Premises or in the Building or of defects therein or in the fixtures or
equipment.

 

Section 14.2 Tenant agrees to include in the insurance policies which Tenant is
required by this Lease to carry in accordance with Sections 13(a) and 13(b), to
the fullest extent permitted by law, a waiver of subrogation against Landlord
and Landlord’s Managing Agent.

 

Section 14.3 To the extent permitted by law, Landlord waives all claims it may
have against Tenant, its agents or employees for damage to the Building
resulting directly or indirectly from any act or omission of Tenant or any
occupant of the Premises or any other person while on the Premises, to the
extent that such claim is covered by any property insurance which Landlord is
required under Article 13 to carry on the Building. Landlord will include in any
property insurance policy that Landlord may carry on the Building, to the extent
permitted by law, a waiver of subrogation against Tenant.

 

Section 14.4 Landlord will not be required to maintain insurance against thefts
within the Premises, the Building or any complex within which the Building is
located.

 

Article 15. Indemnity

 

Section 15.1 Tenant shall not do or permit any act of thing to be done upon the
Premises or the Building that may subject Landlord, its trustees, partners,
shareholders, officers, directors, employees, agents and contractors and the
managing agent for the Building (and the partners, shareholders, officers,
directors and employees of Landlord’s agents and contractors and of the managing
agent for the Building) (each an “Indemnitee” and all, collectively, as the
“Indemnitees”) to any liability or responsibility for injury, damage to persons
or property or to any liability by reason of the existence or application of,
compliance with or violation of any applicable Law, but shall exercise such
control over the Premises as to protect each Indemnitee fully against any such
liability and responsibility. Subject to the provisions of Articles 14 and 16 of
this Lease, Tenant shall indemnify and save harmless the Indemnitees from and
against (a) all claims of whatever nature against the Indemnitees arising from
any act, omission or negligence of Tenant, (b) all claims against the
Indemnitees arising from any accident, injury or damage whatsoever caused to any
person or to the property of any person and occurring in or about the Premises
during the Term or during Tenant’s occupancy of the Premises, (c) all claims
against the Indemnitees arising from any accident, injury or damage occurring
outside of the Premises but anywhere within or about the Building, where such
accident, injury or damage results or is claimed to have resulted from an act,
omission or negligence of Tenant, and (d) any breach, violation or
non-performance of

 

--------------------------------------------------------------------------------


 

any covenant, condition or agreement contained in this Lease to be fulfilled,
kept, observed and performed by Tenant. This indemnity and hold harmless
agreement shall include indemnity from and against any and all liability, fines,
suits, demands, costs and expenses of any kind or nature (including, without
limitation, attorneys’ fees and disbursements) incurred in or in connection with
any such claim or proceeding brought thereon, and the defense thereof.

 

Section 15.2 If any claim, action or proceeding is made or brought against any
Indemnitee, against which claim, action or proceeding Tenant is obligated to
indemnify such Indemnitee pursuant to the terms of this Lease, then, upon demand
by the Indemnitee, Tenant, at its sole cost and expense, shall resist or defend
such claim, action or proceeding in the Indemnitee’s name, if necessary, by such
attorneys as the Indemnitee may select, including, without limitation, attorneys
for the Indemnitee’s insurer. Notwithstanding the foregoing, if such attorneys
shall be defending both Tenant and an Indemnitee, such Indemnitee may retain its
own attorneys to defend or assist in defending any claim, action or proceeding,
and Tenant shall pay the reasonable fees and disbursements of such attorneys.
The provisions of this Article 14 shall survive the expiration or earlier
termination of this Lease.

 

Article 16. Casualty

 

Section 16.1 If (a) the Premises are damaged by fire or other casualty, or
(b) the Building or any Building system is damaged by fire or other casualty so
that Tenant is deprived of reasonable access to the Premises or the Premises are
unusable by Tenant for the reasonable conduct of Tenant’s normal business in the
Premises, Tenant shall give prompt notice to Landlord. Subject to the provisions
of this Article, the damage shall be repaired by Landlord, at Landlord’s
expense, excluding damage to Tenant’s Work or Tenant’s Property. Until the
repairs to be performed by Landlord are substantially completed, the Rent shall
be reduced in proportion to the area of the Premises to which Tenant shall not
have reasonable access or which is unusable by Tenant for the reasonable conduct
of Tenant’s normal business in the Premises.

 

Section 16.2 If the cost of repairing any damage to the Building by fire or
other casualty (whether or not the Premises are damaged, exceeds 25 percent of
the replacement cost of the Building as reasonably estimated by a reputable
contractor, architect or engineer selected by Landlord, Landlord may, not later
than 60 days following the date of the damage, give Tenant a notice terminating
this Lease. If this Lease is terminated under this Section, the Term shall
expire on the 10th day after the notice is given as if that date were the
Expiration Date (and any Rent paid by Tenant to Landlord for any period after
that date shall be promptly refunded by Landlord to Tenant).

 

Section 16.3 If a fire or other casualty results in the reduction of Rent
pursuant to Section 16.1 with respect to 50 percent or more of the Premises,
Landlord shall, within 60 days following the fire or other casualty, deliver to
Tenant an estimate by a reputable contractor, architect or engineer selected by
Landlord of the time required to substantially complete the repair of the
Premises. If (a) the estimate exceeds the lesser of 180 days following the fire
or other casualty or the remaining Term, and (b) there is no

 

--------------------------------------------------------------------------------


 

Default and Tenant did not cause the fire or other casualty, Tenant shall have
the right, by notice to Landlord within 10 days following the date Tenant
receives the estimate, to terminate this Lease effective the date which is 60
days following the date of its notice, in which event Tenant shall pay the Rent
to the date of termination (or the date of the fire or other casualty for that
part of the Premises with respect to which the Rent is reduced pursuant to
Section 16.1), and the Term shall expire on that date as if that date were the
Expiration Date.

 

Section 16.4 If this Lease is not terminated as provided in this
Article (a) Tenant shall, at Tenant’s expense, promptly remove Tenant’s Property
from the Premises to the extent required by Landlord in connection with
Landlord’s repair of the damage and (b) if for any reason the repair is not
substantially complete (i) if Section 16.3 shall not apply, 270 days following
the fire or other casualty or (ii) if Section 16.3 shall apply, the later of 270
days following the fire or other casualty and the period set forth in the
estimate, if there is no Default and Tenant did not cause the fire or other
casualty, Tenant shall have the right, by notice to the Landlord within 10 days
following the end of that period, to terminate this Lease effective the date
which is 60 days following the date of its notice, in which event Tenant shall
pay the Rent to the date of termination (or the date of the fire or other
casualty for that part of the Premises with respect to which the Rent is reduced
pursuant to Section 16.1), and the Term shall expire on that date as if that
date were the Expiration Date.

 

Section 16.5 This Article constitutes an express agreement governing any damage
or destruction of the Premises or the Building by fire or other casualty, and
Section 227 of the Real Property Law of the State of New York, and any other
similar Law shall have no application to a fire or other casualty.

 

Article 17.Condemnation

 

Section 17.1 If as the result of a taking by condemnation or similar legal
action of an Authority (a) all of the Premises, or so much thereof as renders
the Premises wholly unusable by Tenant, is taken, (b) a portion of the Building
or the Land is taken, resulting in Tenant no longer having reasonable access to
or use of the Premises, (c) all or substantially all of the Building or the Land
is taken or (d) a portion of the Building is taken resulting in Landlord’s
determination to demolish the Building, this Lease shall end as of the date of
the vesting of title with the same effect as if that date were the Expiration
Date. In that event, the Rent shall be apportioned as of the date of termination
and any Rent paid by Tenant to Landlord for any period after that date shall be
promptly refunded by Landlord to Tenant.

 

Section 17.2 In the event of any such taking of all or any part of the Premises,
the Building or the Land, Landlord shall be entitled to receive the entire
award. Tenant shall have no claim against Landlord or any Authority for the
value of the unexpired portion of the Term or Tenant’s Work, and Tenant hereby
assigns to Landlord all of its right in and to any such award. Tenant may,
however, at Tenant’s expense, make a separate claim to the acquiring Authority
for the value of Tenant’s Property and for moving expenses, provided such claim
and award, if any, does not result in a

 

--------------------------------------------------------------------------------


 

reduction of the award which would otherwise be made to Landlord.

 

Section 17.3 If a taking does not result in the termination of this Lease
(a) Landlord, at Landlord’s expense, shall as soon as practicable restore that
part of the Premises or the Building (or the Land) not taken, so that the
Premises are usable, and (b) from and after the date of the vesting of title,
the Rent shall be reduced in the same proportion as the area of the Premises, if
any, which was taken.

 

Article 18.Assignment and Subletting

 

Section 18.1 Except as provided in this Article, Tenant shall not, without
Landlord’s consent (a) assign (by operation of law or otherwise), encumber or
otherwise transfer all or any interest in this Lease, (b) sublet or permit
others to occupy all or any part of the Premises (whether for desk space,
mailing privileges or otherwise) or (c) unless Tenant’s ownership interests are
publicly traded on a stock exchange or on the over the counter market, transfer,
redeem or issue (by one or more transactions) any ownership interests of Tenant
which results in 50 percent or more of the ownership interests of Tenant being
held by persons who did not hold 50 percent or more of those ownership interests
on the date of this Lease (any such transfer, redemption or issuance to be
considered an assignment of this Lease requiring Landlord’s consent). Unless
such ownership interests use publicly trade on a stock exchange or on the over
the counter market, a transfer, redemption or issuance (by one or more
transactions) of any ownership interests of Guarantor, or any direct or indirect
parent of Guarantor or of Tenant, which results in 50 percent or more of the
ownership interests being held by persons who did not hold 50 percent or more or
those ownership interests on the date of this Lease, shall be considered an
assignment of this Lease requiring Landlord’s consent. Landlord’s consent to an
assignment, transfer, subletting or occupancy shall not relieve Tenant from any
liability under this Lease or from obtaining Landlord’s consent to any further
assignment, transfer, subletting or occupancy.

 

Section 18.2 If Tenant desires to assign this Lease or sublet all or a portion
of the Premises for all or substantially all of the balance of the remaining
Term, Tenant shall give Landlord notice of Tenant’s desire and the desired
effective date accompanied by (i) a copy of the letter of intent, “term sheet”
or summary of proposed business terms exchanged between Tenant and Tenant’s
proposed subtenant or assignee, the proposed effective or commencement date of
which must be at least 30 days after the giving of Tenant’s notice, (ii) a
reasonably detailed description of the proposed assignee or subtenant and its
principals, the nature of its business and its proposed use of the Premises, and
(iii) current financial information with respect to the proposed assignee or
subtenant, including, without limitation, its most recent financial statements
(and Tenant shall promptly deliver to Landlord such additional information as
Landlord reasonably requests). Tenant’s notice shall be an offer from Tenant to
Landlord whereby Landlord may, at Landlord’s option exercise the following
rights, any of which Landlord may exercise by notice to Tenant given within 15
days after Landlord receives Tenant’s notice:

 

--------------------------------------------------------------------------------


 

(a) with respect to a proposed assignment of this Lease or a sublease of
seventy-five percent (75%) or more of the Premises, the right to terminate this
Lease on the proposed effective date of such assignment or sublease as if it
were the Expiration Date; and

(b) with respect to a proposed subletting of less than seventy-five percent
(75%) of the Premises, the right to terminate this Lease as to the portion of
the Premises affected by such subletting on the proposed effective date of such
sublease as if it were the Expiration Date; in which case Tenant shall promptly
execute and deliver to Landlord an appropriate modification of this Lease which
shall provide for Fixed Rent and Additional Rent attributable to the portion of
the Premises with respect to which Landlord has terminated this Lease to be
prorated and paid through such proposed Effective Date and, thereafter, to
reduce Tenant’s Fixed Rent, Tenant’s Share in the proportion that the rentable
area of the Premises covered by the sublease bears to the entire Premises.

If Landlord exercises any of its options under this Section 18.2, Landlord may
then lease the Premises or any portion thereof to any Person without any
liability whatsoever to Tenant. If Landlord terminates this Lease with respect
to a portion of the Premises pursuant to Section 18.2(b), Landlord shall perform
the Work necessary to separately demise such portion in accordance with
applicable Laws at Tenant’s sole cost and expense. This Section shall not apply
to (i) any assignment of this Lease in connection with the merger or
consolidation of any person,

(ii) the transfer by any person of all or substantially all of its assets or
(iii) any assignment of this Lease by the transfer, redemption or issuance (by
one or more transactions) of ownership interests, unless the primary asset of
the person in question is this Lease.

 

Section 18.3 If Landlord does not timely exercise Landlord’s option pursuant to
Section 18.2, Landlord shall not unreasonably withhold or delay its consent to
the proposed assignment or sublease, if:

(1) There is no Default.

 

(2) The proposed assignee or subtenant (a) shall use the Premises for the
Permitted Use and for no other purpose (but the proposed assignee or subtenant
need not be in the same business as Tenant), and otherwise in accordance with
this Lease, and (b) in Landlord’s reasonable judgment, is engaged in a business
which is in keeping with the then standards of the Building, shall not violate
any negative covenant contained in any other lease in the Building, is
reputable, and has sufficient financial worth considering the responsibility
involved;

(3) The proposed assignee or subtenant, and any person which, directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed assignee or subtenant, is not (a) then an occupant of any part of the
Building (other than the Premises), or (b) a person with whom Landlord is then
negotiating (or with whom Landlord has within the prior six-month period
negotiated) a lease in the Building provided Landlord then has, or reasonably
anticipates having within 180 days of Tenant’s request, available space in the
Building which is substantially the same size as the Premises (or the space to
be sublet, if Tenant proposes to sublet less than substantially all of the
Premises);

(4) The proposed assignment or sublease complies with the applicable provisions
of this Article;

(5) Tenant reimburses Landlord for any reasonable costs that Landlord incurs in

 

--------------------------------------------------------------------------------


 

connection with the assignment or sublease (including, without limitation,
reasonable attorney’s fees and disbursements incurred by Landlord in connection
with the review of the proposed sublease or assignment; as well as the
preparation and revision of a written consent to such sublease or assignment or
a written disapproval of such sublease or assignment; and the negotiation of the
foregoing);

(6) Tenant has not advertised the availability of the Premises without prior
notice to Landlord, (which advertisement shall not state the proposed rental or
other financial terms of the proposed assignment or sublease);

(7) The proposed sublease is for a term ending not later than one day prior to
the Expiration Date, and provides as follows: (a) the sublease is subject and
subordinate to this Lease and to the matters to which this Lease is or shall be
subject and subordinate; (b) the sublease may not be changed or extended (but
may be terminated or reduced in term), assigned or encumbered, or the subleased
space further sublet or occupied by others, except as provided in this Lease;
(c) the subtenant shall not, without Landlord’s consent, take any action, which,
if to be taken by Tenant, would require Landlord’s consent; (d) the subtenant
shall, upon notice by Landlord that Tenant is in Default, pay the rent under the
sublease directly to Landlord to be applied to the Rent under this Lease (and
Tenant hereby consents to that payment); (e) the subtenant shall carry the
insurance and furnish to Landlord the evidence thereof required by this Lease to
be carried and furnished by Tenant, name Landlord and any other party designated
by Landlord as additional insureds, and the provisions of Article 14 shall apply
between Landlord and the subtenant; and (f) in the event of any termination,
re-entry or dispossess by Landlord under this Lease, the subtenant shall vacate
the sublet premises, unless Landlord, at Landlord’s option, elects to take over
all right, title and interest of Tenant, as sublandlord, under the sublease, in
which event the subtenant shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of the sublease, except that Landlord
shall not be (i) liable for any previous act or omission of Tenant under the
sublease, (ii) subject to any offset not expressly provided in the sublease, or
(iii) bound by any change (other than a termination or a reduction in term) or
extension of the sublease or prepayment of more than one month’s rent to which
Landlord did not consent;

(8) No more than 2 occupants (including Tenant) shall occupy the Premises at any
one time (but if the Premises consist of space on more than one floor, this
restriction shall apply with respect to each such space).

 

Section 18.4 Tenant shall be responsible for any act or omission of any assignee
or subtenant (or anyone claiming through any assignee or subtenant) which
violates this Lease, and that violation shall be considered a violation by
Tenant. If Landlord denies consent to a proposed assignment or sublease, or if
Landlord exercises Landlord’s option under Section 18.2, Tenant shall indemnify,
defend and hold harmless Landlord and Landlord’s managing agent, if any, against
and from any and all loss, liability, damages, costs and expenses (including,
without limitation, reasonable counsel fees) resulting from any claims that may
be made against Landlord or Landlord’s managing agent, if any, by any proposed
assignee or subtenant or by any brokers or other person claiming a commission or
similar compensation in connection with the proposed assignment or sublease.

 

Section 18.5 If Landlord consents to any assignment or sublease,

 

--------------------------------------------------------------------------------


 

Tenant shall pay Landlord, as Additional Rent:

 

(a) in the case of each and every assignment, an amount equal to 50% of all sums
and other consideration whatsoever paid Tenant by the assignee for (or by reason
of) such assignment (including sums paid for the sale of Tenant’s fixtures,
leasehold improvements, equipment, furniture, furnishings or other personal
property in excess of the fair market sale or rental value thereof) after first
deducting Tenant’s Expenses (as defined below); and

(b) in the case of each and every sublease 50% of all rents, additional charges
or other consideration whatsoever paid to Tenant by the subtenant which exceed
all Rents under this Lease accruing during the term of the sublease in respect
of the subleased space (i.e. allocated in proportion to the space demised, as
reasonably computed by the Managing Agent) pursuant to the terms hereof
(including, but not limited to, sums paid for the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture or furnishings or other
personal property in excess of the fair market sale or rental value thereof)
after first deducting Tenant’s Expenses (as defined below) ratably over the Term
of the sublease.

 

Tenant shall pay Landlord all amounts due under this Section 18.5 if, as and
when paid by the assignee or subtenant to Tenant. In this Section 18.5, the term
“Tenant’s Expenses” shall mean in connection with an assignment or sublease: all
reasonable and customary advertising expenses; not more than 150% of a standard
brokerage commission; reasonable legal fees; costs incurred in connection with a
takeover of a subtenant’s or assignee’s lease obligations; construction
allowances or cost of a work letter; and other reasonable and customary tenant
concessions incurred or to be incurred by Tenant.  This Section shall not apply
to an assignment excluded from Section 18.2 or any assignment or sublease
described in Section 18.6.

 

Section 18.6 Tenant may, without Landlord’s consent and without complying with
Section 18.2, assign this Lease or sublet all or any part of the Premises to any
person which, directly or indirectly, controls, is controlled by, or is under
common control with Tenant (which means the ownership, directly or indirectly,
of more than 50 percent of all ownership interests and the possession, directly
or indirectly, of the power to direct management), or allow any such person to
occupy all or any part of the Premises, provided that (a) there is no Default,
(b) Landlord is given not less than 10 days prior notice of the assignment,
sublet or occupancy, enclosing with the notice an executed original of all
related documents, including, without limitation, an original assignment or
sublease (with an assumption signed by the assignee), a reasonably detailed
description of the assignee, subtenant or occupant and its principals,
reasonably detailed financial information covering the assignee, subtenant or
occupant (and Tenant shall promptly deliver such additional information as
Landlord reasonably requests), and proof reasonably satisfactory to Landlord of
the requisite control and (iii) the Premises are not further demised, and no
demising walls, barriers, separate entrances, public corridors or like
installations are constructed in the Premises.

 

--------------------------------------------------------------------------------


 

Article 19.Access

 

Section 19.1 Landlord shall have the right, without the same constituting an
eviction or constructive eviction of Tenant in whole or in part and without any
abatement of the Rent or liability to Tenant, to (a) place (and have access to)
concealed ducts, pipes and conduits through the Premises, (b) enter the Premises
at reasonable times on reasonable prior notice, which may be oral (but prior
notice shall not be required in an emergency), to inspect the Premises, to show
the Premises to others or to perform any work Landlord deems necessary or
desirable to the Premises, the Building, or the Building systems or for the
purpose of complying with Laws, (c) alter or repair the Building, the Land or
the Building systems, and change the arrangement or location of entrances,
corridors, doorways, elevators, stairs, toilets, or other public portions of the
Building or the Land (provided that Tenant shall have reasonable access to the
Premises and the toilets and, as a result thereof, there shall be no material
reduction in the services provided by Landlord to Tenant), (d) change the name,
number or designation by which

 

130565.3 31

 

the Building is known and (e) take all material into the Premises that may be
required in connection with any of the matters described in this Section. If
Tenant is not present when Landlord desires to enter the Premises, Landlord or
Landlord’s contractors may enter the Premises (by force, in the event of an
emergency) without liability to Tenant.

 

Section 19.2 If there is to be any excavation or construction adjacent to the
Building, Tenant shall permit Landlord or any other person to enter the Premises
to perform such work as Landlord or that person deems necessary to protect the
Building, without any abatement of the Rent or liability to Tenant.

 

Section 19.3 Except as may be provided in this Lease, all walls, windows and
doors bounding the Premises (including, without limitation, exterior walls of
the Building, core corridor walls, and exterior doors and entrances), other than
surfaces facing the interior of the Premises and doors and entrances servicing
only the Premises, balconies, terraces, vaults, Building systems, Building
facilities and all other portions of the Building are reserved to Landlord for
Landlord’s use, are not part of the Premises, and Landlord may have access
thereto through the Premises.

 

Section 19.4 Landlord shall exercise Landlord’s rights under this Article in a
manner which minimizes interference with the conduct of Tenant’s business in the
Premises and damage to the Premises, Tenant’s Work and Tenant’s Property (all of
which shall be repaired by Landlord), but Landlord is not required to employ
overtime labor or incur additional expenses.

 

Article 20.Default

 

Section 20.1 Each of the following is a “Default” by Tenant under this Lease:

 

(a) Tenant fails to pay when due any Rent and the failure continues for five
days

 

--------------------------------------------------------------------------------


 

following Tenant’s receipt of Landlord’s notice.  If, however, Tenant receives
such a notice twice in any 12- month period, any additional failure to pay any
Rent when due within that 12month period (even if cured within the applicable
cure period) shall be considered a Default (without the requirement of a notice
by Landlord).

(b) Tenant fails to comply with the provisions of Article 18.

(c) Tenant fails to comply with any other term of this Lease and the failure
continues for 30 days following Tenant’s receipt of Landlord’s notice. If,
however, compliance cannot, with diligence, reasonably be fully accomplished
within that 30-day period (and Tenant’s failure to comply is not primarily the
result of Tenant’s financial condition), Tenant shall have as long as is
reasonably necessary to fully comply, provided Tenant commences compliance
within that 30-day period and thereafter pursues compliance to completion with
diligence.

(d) Tenant or Guarantor, if any, institutes, or has instituted against it (which
is not dismissed within 60 days), any legal action seeking any relief from its
debts under any Law or a receiver, trustee, custodian or other similar official
is appointed for it or for all or a substantial portion of its assets, or
commits any other act indicating insolvency.

(e) Tenant fails to comply with any term of any other Lease in the Building
(following any applicable cure period) or Guarantor, if any, fails to comply
with any term of its Guaranty (following any applicable cure period).

 

Section 20.2 If a Default occurs, Landlord may at any time during the
continuance of the Default give notice to Tenant that this Lease shall terminate
on the date specified in that notice, which date shall not be less than five
days after the giving of the notice. If Landlord gives that notice, this Lease
shall terminate on the date set forth in that notice as if that date were the
Expiration Date (but Tenant shall remain liable as provided in this Lease).

 

Section 20.3 If Tenant is in arrears in the payment of the Rent, Tenant waives
Tenant’s right, if any, to designate the items against which any payments made
by Tenant are to be credited, and Landlord may apply any payments made by Tenant
to any items Landlord sees fit.

 

Article 21.Remedies

 

Section 21.1 If this Lease is terminated pursuant to Article 20 or Landlord
reenters or obtains possession of the Premises by summary proceedings or any
other legal action permitted by any Law (which Landlord may do upon or at any
time during a Default without further notice and without liability or obligation
to Tenant or any occupant of the Premises), all of the provisions of this
Section shall apply (in addition to any other applicable provisions of this
Lease).

 

(a) Tenant (and all other occupants) shall vacate and surrender to Landlord the
Premises in accordance with this Lease.

(b) Landlord, at Landlord’s option, may (i) relet the Premises, or any portion
of the Premises, from time to time, in the name of Landlord or otherwise, to any
person and on any terms, but Landlord shall have no obligation to relet the
Premises, or any portion of

 

--------------------------------------------------------------------------------


 

the Premises, or to collect any rent (and the failure to relet the Premises, or
any portion of the Premises, or to collect any rent shall not impose any
liability or obligation on Landlord or relieve Tenant of any obligation or
liability under this Lease), and (ii) make any changes in the Premises as
Landlord, in Landlord’s judgment, considers advisable or necessary in connection
with a reletting, without imposing any liability or obligation on Landlord or
relieving Tenant of any obligation or liability under this Lease.

(c) Tenant shall pay Landlord all Rent payable to the date on which this Lease
is terminated or Landlord reenters or obtains possession of the Premises.

(d) Tenant shall also pay to Landlord, as damages, any deficiency between
(i) the aggregate Rent for the period which otherwise would have constituted the
unexpired portion of the Term (conclusively presuming the additional rent for
each year thereof to be the same as was payable for the year immediately
preceding the termination or re-entry) and any expenses incurred by Landlord in
connection with the termination of this Lease, Landlord’s reentering or
obtaining possession of the Premises, and the reletting of the Premises,
including, without limitation, all repossession costs, brokerage commissions,
attorneys’ fees and disbursements, alteration costs and other expenses of
preparing the Premises for reletting and (ii) the rents, if any, applicable to
that period collected under any reletting of any portion of the Premises.

 

130565.3 33

 

Tenant shall pay any deficiency in monthly installments on the days specified in
this Lease for payment of installments of the Fixed Rent, and Landlord shall be
entitled to recover from Tenant each monthly deficiency as the same arises. No
suit to collect the deficiency for any month shall prejudice Landlord’s right to
collect the deficiency for any subsequent month.

 

(e) Landlord may recover from Tenant, and Tenant shall pay Landlord, on request,
in lieu of any further deficiency (as liquidated damages) the amount by which
(i) the Rent for the period which otherwise would have constituted the unexpired
portion of the Term (conclusively presuming the additional rent for each year
thereof to be the same as was payable for the year immediately preceding the
termination or re-entry) exceeds (ii) the then fair and reasonable rental value
of the Premises, including the additional rent for the same period, both
discounted to present value at the annual rate of interest (the “Base Rate”)
publicly announced by Citibank, N.A., New York, New York (or any successor
thereto) as its “base rate” on the date of the Default in question, or such
other term as may be used by Citibank, N.A. from time to time for that rate (and
if no longer publicly announced, then a similar rate selected by Landlord). If,
before presentation of proof of liquidated damages, Landlord relets the Premises
or any portion of the Premises for any period, the net rents payable in
connection with the reletting shall be considered to be the fair and reasonable
rental value for the Premises or the portion of the Premises relet during the
term of the reletting.  If Landlord relets the Premises, or any portion of the
Premises, together with other space in the Building, the rents collected under
the reletting and the expenses of the reletting shall be equitably apportioned
for the purposes of this Article.  Tenant shall not be entitled to any rents
payable (whether or not collected) under any reletting, whether or not those
rents exceed the Rent.

(f) Nothing contained in this Lease shall be considered to limit or preclude the
recovery by Landlord from Tenant of the maximum amount allowed to be obtained as

 

--------------------------------------------------------------------------------


 

damages or otherwise by any Law, in addition to the damages and other amounts
set forth in this Lease.

 

Section 21.2 Tenant hereby waives (a) the service of any notice of intention to
re-enter or obtain possession of the Premises or to institute any legal action
in connection therewith, except as provided in this Lease and (b) on its own
behalf and on behalf of all persons claiming under Tenant, including all
creditors, any rights Tenant and all such persons might otherwise have under any
Law to redeem the Premises, to re-enter or repossess the Premises, or to restore
this Lease, after (i) Tenant is dispossessed pursuant to any Law or by any
Authority, (ii) Landlord reenters or obtains possession of the Premises, or
(iii) any expiration or termination of this Lease, whether by operation of law
or pursuant to this Lease. The words “re-enter,” “reentry” and “re-entered” as
used in this Lease shall not be considered to be restricted to their technical
legal meanings. Landlord shall have the right to enjoin any Default and the
right to invoke any remedy allowed by any Law in addition to any remedies
provided in this Lease. Landlord’s right to invoke, or the invocation of, any
remedy is cumulative and shall not preclude Landlord from invoking any other
remedy.

 

Section 21.3 If there is a Default, or if Tenant fails to comply with any
obligation under this Lease which, in Landlord’s reasonable opinion creates an
emergency, Landlord may, but is not obligated to, cure the Default or, without
notice, the failure to comply, for the account of Tenant. All amounts incurred
by Landlord in that connection, and any amounts (including, without limitation,
reasonable attorneys’ fees and disbursements) in

 

130565.3 34

 

instituting, prosecuting or defending any legal action, or in connection with
any dispute under this Lease, in which Landlord prevails, with interest thereon
at the Default Rate, shall be paid by Tenant to Landlord within 10 days
following Tenant’s receipt of Landlord’s request.  Landlord shall promptly
reimburse Tenant for any reasonable attorneys’ fees and disbursements incurred
by Tenant in connection with any legal action or other dispute with Landlord
under this Lease, in which Tenant prevails.

 

Section 21.4 If Tenant fails to pay any installment of the Fixed Rent on the
first day of the month or any additional rent when due, in addition to any other
right or remedy of Landlord, Tenant shall pay to Landlord within 10 days
following Tenant’s receipt of Landlord’s request (a) a late charge equal to 4%
of the amount unpaid and (b) interest at the lesser of (the “Default Rate”) the
rate of 4% per annum above the Base Rate or the maximum legal interest rate
permitted under the circumstances, on the amount unpaid, from the date the
payment was first due to and including the date paid.

 

Section 21.5 (a) All legal actions relating to this Lease shall be adjudicated
in the state courts of the State of New York, or the federal courts, in either
case having jurisdiction in the county in which the Building is located.  Tenant
irrevocably consents to the personal and subject matter jurisdiction of those
courts in any legal action relating to this Lease. This consent to jurisdiction
is self-operative and no further instrument or legal action, other than service
of process in any manner permitted by law or this Section, is necessary in order
to confer jurisdiction upon the person of

 

--------------------------------------------------------------------------------


 

Tenant and the subject matter in question in any such court.

 

(b) Tenant irrevocably waives and shall not assert, by way of motion, as a
defense or otherwise (i) any objection to any such court being the venue of any
legal action relating to this Lease, (ii) any claim that any legal action
relating to this Lease brought in any such court has been brought in an
inconvenient forum, or (iii) any claim that Tenant is not personally subject to
the jurisdiction of that court.

(c) Service in any legal action relating to this Lease may be made by delivery
of the summons and complaint, or the petition and notice of petition, by
certified or registered mail, return receipt requested, sent to Tenant at
Tenant’s Notice Address.

(d) Tenant, for itself and all of its agencies and instrumentalities, hereby
waives any sovereign immunity from jurisdiction that Tenant or any such agency
or instrumentality might otherwise possess with respect to any legal action
relating to this Lease, and waives any sovereign immunity from attachment prior
to entry of judgment and from attachment in aid of execution that any of
Tenant’s property, or the property of any such agency or instrumentality, might
otherwise have, irrespective of the use or intended use of the Premises.

 

Article 22.Security Deposit

 

Section 22.1 Tenant has deposited with Landlord the Security Deposit, as
security for Tenant’s compliance with this Lease. If there is a Default,
Landlord may use all or any portion of the Security Deposit to cure the Default
or for the payment of any other amount due and payable from Tenant to Landlord
in accordance with this Lease. Tenant shall, within 10 days following Tenant’s
receipt of Landlord’s request, deposit with Landlord cash in an amount
sufficient to restore the full amount of the Security Deposit (without giving
consideration to any

 

130565.3 35

 

interest accrued on the Security Deposit). Landlord shall not, unless required
by any Law, pay interest to Tenant on the Security Deposit, and if Landlord is
required to maintain the Security Deposit in an interest bearing account or pay
any interest to Tenant, Landlord shall retain the maximum amount of interest
permitted under any Law (which Landlord may withdraw and retain annually or at
any other times) as an administrative charge or otherwise. Tenant shall not
assign (other than to a permitted assignee of this Lease) or encumber the
Security Deposit, and no prohibited assignment or encumbrance by Tenant of the
Security Deposit shall bind Landlord.  Landlord shall not be required to exhaust
its remedies against Tenant or Security Deposit before having recourse to
Tenant, Guarantor, if any, the Security Deposit or any other security held by
Land lord, or before exercising any right or remedy, and recourse by Landlord to
any one of them, or the exercise of any right or remedy, shall not affect
Landlord’s right to pursue any other right or remedy or Landlord’s right to
proceed against the others. If Tenant complies with this Lease, the Security
Deposit and the accrued and unpaid interest thereon, if any, or any balance,
shall be paid to Tenant promptly after the expiration or sooner termination of
the Term and Tenant’s vacating of the Premises in accordance with this Lease. 
If the Building is sold or leased, Landlord shall transfer the Security Deposit
and the accrued

 

--------------------------------------------------------------------------------


 

and unpaid interest thereon, if any, or any balance, to the new Landlord and the
assignor shall thereupon be automatically released by Tenant from all liability
for the return of the Security Deposit or any interest (and Tenant agrees to
look solely to the assignee for the return of the Security Deposit or any
interest).

 

Section 22.2 Pursuant to New York General Obligations Law Section 7-103, Tenant
acknowledges that (i) the amount of the Security Deposit is set forth in
Article 1 above and (ii) the name and address of the banking organization in
which the Security Deposit shall be held by Landlord is as follows: JP Morgan
Chase Manhattan Bank, 1166 Avenue of the Americas, New York, New York 10036.
Tenant shall submit to Landlord a United States Internal Revenue W-9 (Tax
Withholding) Form upon the execution of this Lease.

 

Section 22.3 (a) In lieu of a cash Security Deposit, on the execution and
delivery of this Lease by Tenant, Landlord may require Tenant to deposit, and
Tenant may require Landlord to accept, as the Security Deposit, a standby letter
of credit (the “Letter of Credit”) on the terms, and substantially in the form,
attached to this Lease as Exhibit F issued by a bank that is a member of the New
York Clearing House Association, L.L.C. having its principal office in the City
of New York and otherwise acceptable to Landlord, in the amount of the Security
Deposit, which Letter of Credit shall be held and drawn by Landlord in
accordance with this Article.

 

(b) If the issuing bank shall notify Landlord that the term of the Letter of
Credit shall not be renewed, Tenant shall, at least 50 days prior to the
expiration date of the Letter of Credit (or any replacement Letter of Credit, as
the case may be), replace the Letter of Credit with a new Letter of Credit
issued in accordance with this Article having an initial expiration date at
least one year from the date of the new Letter of Credit.

(c) If, for any reason whatsoever other than Landlord’s failure to comply with
the requirements of the Letter of Credit, the issuing bank shall fail or refuse
to honor any demand, then Tenant shall within five days following notice by
Landlord to Tenant of such failure or refusal either, at Landlord’s option
(i) deposit with Landlord as the Security Deposit a sum equal to the amount of
the Letter of Credit, or (ii) replace the Letter of Credit with a new Letter of
Credit issued in accordance with this Article (having an initial expiration date
at least one year from the date of the new Letter of Credit.

(d) If Landlord shall transfer its interest in the Building, Tenant shall, at
the request of the transferor or transferee, replace or amend the Letter of
Credit within 10 days following such request, so that the transferee is named as
the beneficiary. Any transfer fee or charge imposed by the issuing bank shall be
reimbursed to Landlord (or, at Landlord’s option, paid) by Tenant within 10 days
following Land lord’s request.

(e) If there shall be a Default, in addition to any other right or remedy of
Landlord, Landlord shall have the right to immediately draw the full amount of
the Letter of Credit (to be held as the Security Deposit and used in accordance
with this Lease).

 

--------------------------------------------------------------------------------


Article 23.Broker

 

Section 23.1 Tenant represents to Landlord that Tenant dealt with no broker in
connection with this Lease other than the Broker. Tenant shall each indemnify,
defend and hold harmless Landlord from and against any claims for any brokerage
commissions or other compensation which are made by any broker other than the
Broker alleging to have dealt with Tenant in connection with this Lease, and all
costs, expenses, liabilities and damages in connection therewith, including,
without limitation, reasonable attorneys’ fees.  Landlord shall pay any
commission due the Broker pursuant to a separate agreement between Landlord and
the Broker.

 

Article 24.Notices

 

Section 24.1 Except as may be provided in this Lease, all notices and other
communications under this Lease must be in writing and sent by messenger,
nationally recognized overnight courier service or registered or certified mail
(return receipt requested), addressed to Landlord or Tenant at its Notice
Address.

 

Section 24.2 Any notice or other communication sent as provided in this
Article shall be effective (a) on the date received (or rejected) if sent by
messenger, or overnight courier service, or (b) two Business Days after mailing
by registered or certified mail.

 

Section 24.3 Any notice or other communication given by Landlord to Tenant in
accordance with this Article may be signed and given by Landlord’s managing
agent, if any, with the same force and effect as if signed and given by
Landlord.

 

Article 25.Representations, Waivers (including jury trial waiver) and Liability

 

Section 25.1 Neither Landlord nor Landlord’s managing agent, if any, has made
any warranties, representations, statements or promises with respect to the
Premises, the Building the Land, the Building systems or services, any
additional rent, any Law or any other matter, unless set forth in this Lease. 
This Lease contains the entire agreement between Landlord and Tenant with
respect to the subject matter of this Lease, and any previous agreements between
Landlord and Tenant are merged in this Lease, which alone expresses their
agreement. Tenant is entering into this Lease after full investigation, and is
not relying on any warranties, representations, statements or promises made by
Landlord or any other person not set forth in this Lease, and is not acquiring
any rights of any nature, by implication or otherwise, except as set forth in
this Lease.

 

Section 25.2 No act or omission of Landlord or Tenant, or their respective
employees, agents or contractors, including, without limitation, the delivery or
acceptance of keys, shall be deemed an acceptance of a surrender of the
Premises, and no agreement to accept such surrender shall be valid unless it is
in a writing signed by Landlord. Any employee of Landlord, Landlord’s managing
agent, if any, or the

 

--------------------------------------------------------------------------------


 

Building to whom any property is entrusted by or on behalf of Tenant shall be
deemed to be acting as Tenant’s agent with respect to that property and neither
Landlord nor Landlord’s managing agent, if any, shall be liable for any damages
to or loss of property of Tenant or others entrusted to employees, agents or
contractors of Landlord, Landlord’s managing agent, if any, or the Building.

 

Section 25.3 The failure of Landlord to seek redress for a Default, or of
Landlord or Tenant to insist upon the strict performance of any term of this
Lease, shall not prevent Landlord from redressing a subsequent Default or
Landlord or Tenant from thereafter insisting on strict performance. The receipt
by Landlord of the Rent with knowledge of a Default or Tenant’s failure to
strictly perform under this Lease shall not be deemed a waiver of the Default or
failure. No term of this Lease shall be considered waived by Landlord or Tenant
unless the waiver is in a writing signed by the waiving party. No payment by
Tenant or receipt by Landlord of a lesser amount than the Rent provided in this
Lease shall be considered other than on account of the next installment of the
Rent, or as Landlord may elect to apply same. No endorsement or statement on any
check or letter accompanying any check or payment shall prevent Landlord from
cashing the check or otherwise accepting the payment, without prejudice to
Landlord’s right to recover the balance of the Rent or pursue any other remedy.

 

Section 25.4 Neither Landlord nor Landlord’s managing agent, if any, shall be
liable for any injury, damage or loss to Tenant, Tenant’s Property, Tenant’s
Work, Tenant’s business or to any other person or property resulting from any
cause, except to the extent caused by the negligence or willful misconduct of
Landlord, Landlord’s managing agent, if any, or their respective employees,
agents or contractors subject to Section 13.4.

 

Section 25.5 If, at any time or from time to time, any windows of the Premises
are temporarily closed, blocked or darkened for any reason, or permanently
closed, blocked or darkened if required by any Law or due to any construction on
property adjacent to the Building by any person, including, without limitation,
Landlord or any person in which Landlord has an interest (a) Landlord shall not
be liable for any loss or damage Tenant may sustain thereby, (b) Tenant shall
not be entitled to any compensation therefor nor abatement of the Rent,
(c) Tenant shall not be relieved from its obligations under this Lease and
(d) it shall not constitute an eviction or constructive eviction of Tenant from
the Premises.

 

Section 25.6 The obligations of the Landlord under this Lease shall not bind the
landlord named herein or any subsequent landlord after the transfer or Lease of
that landlord’s interest in the Building. In the event of a transfer or Lease
(a) that landlord shall be and hereby is entirely relieved of all obligations
and liabilities of the landlord under this Lease, and (b) the transferee or
lessee shall be deemed to have assumed all of Landlord’s obligations and
liabilities under this Lease effective from and after the effective date of the
transfer or Lease.

 

Section 25.7 Landlord, its partners, members, shareholders, officers, directors
and principals, disclosed or undisclosed, have no personal liability under or in

 

--------------------------------------------------------------------------------


 

connection with this Lease. Tenant shall look only to Landlord’s interest in the
Building and the Land (or the proceeds of a sale thereof) for the satisfaction
of Tenant’s remedies for the collection of a judgment (or other judicial
process) requiring the payment of money by Landlord under or in connection with
this Lease, and no other property or assets of Landlord or such persons shall be
subject to lien, levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or in connection with this Lease, the
relationship of Landlord and Tenant under this Lease or Tenant’s use or
occupancy of the Premises.  If Tenant acquires a lien on such other property or
assets by judgment or otherwise, Tenant shall promptly release that lien by
signing, acknowledging and delivering to Landlord any instrument, prepared by
Landlord, required for the lien to be released.

 

Section 25.8 (a) If Tenant requests Landlord’s consent or approval under this
Lease and Landlord denies, delays or conditions Landlord’s consent or approval,
Landlord shall have no liability therefor and Tenant shall not be entitled to
any damages.  Tenant’s sole remedy shall be as provided in paragraph (b) of this
Section, and that remedy shall be available only if Landlord has in this Lease,
with respect to the subject of the request, agreed not to unreasonably withhold,
delay or condition Landlord’s consent or approval.  Landlord’s consent or
approval, to be effective, must be in a writing signed by Landlord.

 

(b) If (i) Tenant requests Landlord’s consent or approval, (ii) Landlord denies,
delays or conditions its consent or approval, (iii) this Lease provides that
such consent or approval shall not be unreasonably withheld, delayed or
conditioned and (iv) within 30 days following Landlord’s denial, delay or
conditioning of its consent Tenant gives notice to Landlord that Tenant
considers same unreasonable, the dispute shall be settled in the county in which
the Building is located by arbitration administered by the American Arbitration
Association (“AAA”) under the AAA’s Commercial Arbitration Rules, Expedited
Procedures (to the extent then in effect). A judgment on the award rendered by
the arbitrator may be entered in any court having Jurisdiction.  If the
arbitrator determines that Landlord’s consent or approval was unreasonably
withheld, delayed or conditioned, Landlord shall be considered to have given its
consent or approval (without the unreasonable condition, if applicable) but
Landlord shall not be liable for, and the arbitrator shall not award, any costs,
expenses, damages or losses whatsoever in connection with or arising out of
Landlord’s denial, delay or condition.  The determination of the arbitrator
shall be binding and conclusive on Landlord and Tenant. Landlord and Tenant
shall each pay their own expenses of this procedure, except the fees and
expenses of the AAA and the arbitrator shall be paid 50 percent by Landlord and
50 percent by Tenant.

 

Section 25.9 Landlord and Tenant shall and they hereby do waive trial by jury in
any action, proceeding or counterclaim brought by either of them against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, whether during or after the Term, or for the enforcement of any remedy
under any statute, emergency or otherwise.  If Landlord shall commence any
summary proceeding against Tenant, Tenant will not interpose any counterclaim of
whatever

 

--------------------------------------------------------------------------------


 

nature or description in any such proceeding (unless failure to interpose such
counterclaim would preclude Tenant from asserting in a separate action the claim
which is the subject of such counterclaim), and will not seek to consolidate
such proceeding with any other action which may have been or will be brought in
any other court by Tenant or Landlord.

 

Section 25.10 Tenant hereby waives any rights Tenant may have in connection with
any zoning lot merger or subdivision or transfer of development rights with
respect to the Building or any Land, including, without limitation, any rights
Tenant may have to be a party to or to execute or contest any instrument
providing for such merger, subdivision or transfer.

 

Section 25.11 This Lease and the obligations of Tenant to pay the Rent and
perform Tenant’s other obligations under this Lease shall not be waived, delayed
or otherwise affected in any manner, and Landlord shall have no liability, if
Landlord is unable to comply with, or is delayed in complying with, any of
Landlord’s obligations under this Lease by reason of any strike, labor trouble,
accident, Law or other cause beyond Landlord’s control (“Unavoidable Events”).

 

Section 25.12 Tenant shall not perform or permit to be performed any act which
may subject Landlord or Landlord’s managing agent, if any, to any liability.
Tenant shall, to the extent not caused by the negligence or willful misconduct
of Landlord or its contractors or agents, indemnify, defend and hold harmless
Landlord and Landlord’s managing agent, if any, from and against (a) all claims
arising from any act or omission of Tenant, its contractors, agents, employees,
invites or visitors, (b) all claims arising from any accident, injury or damage
to any person or property in the Premises during the Term or when Tenant is in
possession of the Premises, and (c) Tenant’s failure to comply with Tenant’s
obligations under this Lease, and all liabilities, damages, losses, fines, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred in connection with any such claim or failure.

 

Article 26.End of Term

 

Section 26.1 On the Expiration Date (a) Tenant (and all other occupants) shall
vacate and surrender the Premises, broom clean and in good order and condition,
ordinary wear and tear and damage for which Tenant is not responsible under this
Lease excepted, and otherwise as may be required by this Lease, and (b) Tenant
shall remove all of Tenant’s Property and (subject to the provisions of this
Lease including, without limitation, Section 5.4 of this Lease) Tenant’s Work.
If the last day of the Term is not a Business Day, this Lease shall expire on
the immediately preceding Business Day. Tenant waives, for itself and for any
person claiming under Tenant, any right which Tenant or any such person may have
under Section 2201 of the New York Civil Practice Law and Rules or under any
similar Law.

 

Section 26.2 If the Premises are not vacated and surrendered in accordance with
this Lease, on the date required by this Lease, Tenant shall be liable to

 

--------------------------------------------------------------------------------


 

Landlord for (a) all losses, costs, liabilities and damages which Landlord
incurs by reason thereof, including, without limitation, reasonable attorneys’
fees, and Tenant shall indemnify, defend and hold harmless Landlord against all
claims made by any succeeding tenants against Landlord or otherwise resulting
from the failure of Tenant (and all other occupants) timely to vacate and
surrender the Premises in accordance with this Lease, and (b) per diem use and
occupancy in respect of the Premises equal to twice the Rent payable under this
Lease for the last year of the Term (which Landlord and Tenant presently agree
is the Rent to which Landlord would be entitled, is presently contemplated by
them as being fair and reasonable under such circumstances and is not a
penalty). In no event, however, shall this Section be construed as permitting
Tenant (and all other occupants) to remain in possession of the Premises after
the Expiration Date or earlier termination of this Lease.

 

Section 26.3 If during the last 30 days of the Term, Tenant removes
substantially all of Tenant’s Property from the Premises, Landlord or any person
designated by Landlord may immediately enter and alter, renovate and redecorate
the Premises, without (a) abatement of the Rent, (b) releasing Tenant from any
obligation or liability under this Lease, (c) incurring any liability or
obligation to Tenant or (d) causing any actual or constructive eviction.

 

Section 26.4 Any obligation of Landlord or Tenant under this Lease which by its
nature or under the circumstances can only be, or by the terms of this Lease may
be, performed after the Term, and any liability for a payment which has accrued
to or with respect to any period ending on or before the Expiration Date, unless
otherwise set forth in the this Lease, shall survive the Expiration Date or
earlier termination of this Lease.

 

Article 27. Substitute Space.

 

Section 27.1 At any time and from time to time whether before or after the
Commencement Date, Landlord shall have the right to substitute other space in
the Building (“Substitute Space”) for the Premises by notice (a “Substitution
Notice”) given to Tenant designating the space so substituted for the Premises.
The Substitute Space shall have a rentable area substantially similar to the
Premises.  Notwithstanding such substitution of space, this Lease and all the
terms, provisions, covenants and conditions contained in this Lease shall remain
and continue in full force and effect, except that the Premises shall be and be
deemed to be the Substitute Space, with the same force and effect as if the
Substitute Space were originally specified in this Lease as the Premises demised
hereunder.

 

Section 27.2 In the event of the substitution of space as provided in
Section 27.1 the following provisions (A) through (D) shall apply: (A) If the
Substitute Space has a rentable area less than the rentable area of the
Premises, the Fixed Rent and Tenant’s Share of Taxes and the Wage Escalation
payable under this Lease, effective on the date that Tenant takes possession of
the Substitute Space (the “Substitution Date”), shall be decreased to reflect
the lesser number of rentable square feet in the Substitute Space, provided,
however, that in no event shall the Substitute Space contain less than

 

--------------------------------------------------------------------------------


 

ninety-five (95%) percent of the rentable area of the Premises.

(B) Landlord shall, at Landlord’s expense, prepare the Substitute Space in
substantially the same manner as Tenant has prepared the Premises and shall have
the right to remove any floor covering, cabinet work, and any other decoration
to the Substitute Space, as well as telephone lines and any other communication
line to the Substitute Space. (C) As soon as Landlord has completed preparing
the Substitute Space as set forth in Section 27.2(B), Tenant, upon15 days’ prior
written notice, shall move to the Substitute Space at Landlord’s sole cost and
expense, and upon failure of Tenant so to move to the Substitute Space,
Landlord, as Tenant’s agent, may remove Tenant from the Premises to the
Substitute Space.  The failure of Tenant to move to the Substitute Space
pursuant to this Article 27 shall be deemed a default under this Lease.
(D) Promptly after Tenant shall enter into occupancy of the Substitute Space,
Landlord shall reimburse Tenant, if Land lord shall have given the Substitution
Notice after Tenant has moved into the Premises, for Tenant’s reasonable moving
expenses. Upon request from Landlord, Tenant shall supply Landlord with
satisfactory evidence of out-of-pocket expenses incurred by Tenant in moving
from the Premises to the Substitute Space.

 

Section 27.3 Following any substitution of space pursuant to this Article,
Landlord and Tenant, promptly at the request of either party, shall execute and
deliver a supplementary agreement setting forth such substitution of space, the
Substitution Date and the change (if any) in the Fixed Rent and Additional Rent.

 

Article 28. Miscellaneous

 

Section 28.1 If prior to the Commencement Date, Tenant shall occupy any portion
of the Premises for the performance of Tenant’s Work or any other work or
changes in the Premises or otherwise, Tenant shall, commencing as of the date of
such occupancy, pay Landlord’s charges for: (i) electricity at the rate of $3.00
per rentable square foot per year (with respect to the portion of the Premises
so occupied), and (ii) such items for which Tenant is separately billed
hereunder, including, without limitation, overtime use of freight elevator and
HVAC service and extra cleaning services. Such charges and items shall be
payable to Landlord on demand.

 

Section 28.2 If Tenant is a partnership, or is comprised of two (2) or more
persons, individually or as co-partners of a partnership (any such partnership
and such persons are referred to in this Section as “Partnership Tenant “), or
if Tenant’s interest in this Lease shall be assigned to a Partnership Tenant,
the following provisions shall apply to such Partnership Tenant: (a) the
liability of each of the parties comprising Partnership Tenant shall be joint
and several; (b) each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by (i) any written agreement that
may hereafter be executed by Partnership Tenant or any successor entity,
changing, extending or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to Landlord, and (ii) any Notices
that may hereafter be given by Partnership Tenant or by any of the parties
comprising Partnership Tenant; (c) any Notices given or rendered to Partnership
Tenant or to any of such parties shall be binding upon Partnership Tenant and
all such parties; (d) if Partnership Tenant admits new partners, all of such new
partners shall, by their admission to Partnership Tenant, be

 

--------------------------------------------------------------------------------


 

deemed to have assumed joint and several liability for the performance of all of
the terms, covenants and conditions of this Lease on Tenant’s part to be
observed and performed; (e) Partnership Tenant shall give prompt notice to
Landlord of the admission of any such new partners, and upon demand of Landlord,
shall cause each such new partner to execute and deliver to Landlord an
agreement in form satisfactory to Landlord, wherein each such new partner
assumes joint and several liability for the performance of all the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed (but neither Landlord’s failure to request any such agreement nor the
failure of any such new partner to execute or deliver any such agreement to
Landlord shall vitiate the provisions of clause (d) of this Section); and
(f) any present or future partner of Partnership Tenant who is no longer a
partner of Partnership Tenant at the time of any default under this Lease shall,
nevertheless, remain liable for the obligations of Tenant under this Lease, as
if any such partner had been a partner of Partnership Tenant on the date of such
default.

 

Section 28.3 The location, size, materials, quality, design, color and lettering
of any signs desired by Tenant shall be subject to the prior approval of
Landlord and shall be in compliance with the standards promulgated by Landlord. 
At Landlord’s option, Landlord may install any such signs, and Tenant shall pay
all costs associated with such installation, as Additional Rent, within ten
(10) days after demand therefor.

 

Section 28.4 (a) This Lease shall be governed by the law of the State of New
York. Tenant shall not record this Lease or any memorandum of this Lease.

 

(b) If Tenant is a corporation or a limited liability company, each person
executing this Lease on behalf of Tenant hereby covenants, represents and
warrants that Tenant is duly incorporated, duly formed or duly qualified (if
foreign), is in good standing and is authorized to do business in the State of
New York (a copy of evidence thereof to be supplied to Landlord upon request);
and that each person executing this Lease on behalf of Tenant is an officer or
member of Tenant and that he or she is duly authorized to execute, acknowledge
and deliver this Lease to Landlord (a copy of a resolution or other evidence to
that effect to be supplied to Landlord upon request). Subject to the provisions
of this Lease, this Lease shall bind and inure to the benefit of Landlord and
Tenant and their respective legal representatives, successors and assigns.

(c) This Lease contains the entire agreement between the parties and all prior
negotiations and agreements are merged into this Lease.  This Lease may not be
changed, abandoned or discharged, in whole or in part, nor may any of its
provisions be waived except by a written agreement that (i) expressly refers to
this Lease and (ii) is executed by the party against whom enforcement of the
change, abandonment, discharge or waiver is sought.

(d) Notwithstanding any provision of this Lease, or any Law, to the contrary, or
the execution of this Lease by Tenant, this Lease shall not bind or benefit
Landlord or Tenant, unless and until this Lease is signed and delivered by both
Landlord and Tenant.

(e) Tenant shall hold in confidence and shall not disclose to third parties
other than its officers, directors, partners, members, employees,
representatives, brokers, lenders, attorneys, accountants and advisors, and
shall cause its officers, directors, partners, members, employees,
representatives, brokers, lenders, attorneys, accountants and

 

--------------------------------------------------------------------------------


 

advisers to hold in confidence and not disclose to third parties, the terms of
this Lease, except to the extent any such terms (i) must be disclosed pursuant
to any Law, (ii) are publicly known or becomes publicly known other than through
the acts of Tenant, or any of its officers, directors, partners, members,
employees, representatives, brokers, lenders, attorneys , accountants or
advisers, or

 

(iii) are disclosed by Tenant in connection with any proposed financing, sale,
subletting or assignment.

 

(f) The Exhibits to this Lease, if any, are a part of this Lease, but, in the
event of an inconsistency between this Lease and the Exhibits, this Lease shall
control.

(g) Each obligation of Tenant under this Lease is a separate and independent
covenant of Tenant, not dependent on any other provision of this Lease.  There
shall be no presumption against Landlord because Landlord drafted this Lease or
for any other reason.

(h) Wherever appropriate in this Lease, personal pronouns shall be considered to
include the other gender and the singular to include the plural.  The captions
in this

 

130565.3 43

 

Lease are for reference only and do not define the scope of this Lease or the
intent of any term. All Article and Section references in this Lease shall,
unless the context otherwise specifically requires, be deemed references to the
Articles and Sections of this Lease.

 

(i) If any provision of this Lease, or the application thereof to any person or
circumstance, is invalid or unenforceable, then in each such event the remainder
of this Lease or the application of such provision to any other person or any
other circumstance (other than those as to which it is invalid or unenforceable)
shall not be affected, and each provision hereof shall remain valid and
enforceable to the fullest extent permitted by Law.

(j) If there is no Default, Tenant may peaceably and quietly enjoy the Premises
without hindrance by Landlord or any person lawfully claiming under Landlord,
subject however, to the terms of this Lease.

(k) If (i) Tenant is comprised of two or more persons, or (ii) Tenant’s interest
in this Lease is assigned to any person as permitted by this Lease, “Tenant,” as
used in this Lease, shall mean each of those persons, and the liability of those
persons under this Lease shall be joint and several.

(l) If required in order to comply with the “rule against perpetuities”, if the
Commencement Date shall not occur within 21 years following the date of this
Lease, this Lease shall be deemed terminated.

 

 

--------------------------------------------------------------------------------


 

In Witness Whereof, Landlord and Tenant have executed this Lease on the date of
this Lease.

 

Landlord

 

 

I & G LEXINGTON, L.L.C.

 

 

 

 

 

By: Income and Growth Fund III, its sole Member

 

 

 

By: Jones Lang LaSalle, Inc., as agent for Income and Growth Fund III

 

 

 

 

By:

/s/ Nick Hayden

 

 

 

 

 

 

 Name: Nick Hayden,

 

 

 

 

 

Title: Vice President

 

 

Tenant

 

FASTCLICK, INC.

 

 

 

 

 

By:

/s/ Kurt A. Johnson

 

 

Name: Kurt A. Johnson

 

Title: CEO

 

 

--------------------------------------------------------------------------------


 

Exhibit A The Premises

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

State of California

}

ss.

 

County of

Santa Barbara

 

On

 May 16, 2005

, before me,

  Cherise Beard, Notary Public

 ,

 

Date

 

Name and Title of Officer (e.g., “[ILLEGIBLE], Notary Public”)

personally appeared

 Kurt Johnson

 ,

 

Name(s) of Signer(s)

 

 

 

o personally known to me

 

ý proved to me on the basis of satisfactory evidence

 

 

 

[SEAL]

C. CHERISE BEARD
Commission # 1329311
Notary Public - California
Santa Barbara County
My Comm. Expires Nov 10, 2005

to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

 

 

WITNESS my hand and official seal.

 

 

 

/s/ C. Cherise Beard

Place Notary Seal Above

Signature of Notary Public

 

 

 

 

 

OPTIONAL

 

Though the information below is not required by law, it may prove valuable to
persons relying on the document
and could prevent fraudulent removal and reattachment of this form to another
document.

 

 

Description of Attached Document

 

Title or Type of Document:

 

 

 

Document Date:

 

 

Number of Pages:

 

 

 

Signer(s) Other Than Named Above:

 

 

 

Capacity(ies) Claimed by Signer

 

Signer’s Name:

 

 

RIGHT THUMBPRINT
OF SIGNER

o Individual

 

Top of thumb here

o Corporate Officer — Title(s):

 

 

o Partner — o Limited o General

 

o Attorney in Fact

 

o Trustee

 

o Guardian or Conservator

 

o Other:

 

 

 

 

 

 

Signer Is Representing:

 

 

 

© 1999 National Notary Association • 9350 De Soto Ave. P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.nationalnotary.com  Prod No. 6907  [ILLEGIBLE]:
Call Toll-Free 1-800-876-6827

 

--------------------------------------------------------------------------------


 

[g103841ke05image001.jpg]

 

Exhibit B INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

47 NY-1222787v1 130565.3

 

Exhibit C

 

Commencement Date Agreement

 

AGREEMENT made as of the                 day of                  2005, between
I & G LEXINGTON, L.L.C., a New York limited liability company, having an address
in care of LaSalle Investment Management, 153 East 534d Street, New York, NY
10002, as Landlord, and FASTCLICK, INC., a                         corporation,
having an address at                                  , as Tenant.

 

W I T N E S E T H:

 

WHEREAS, Landlord and Tenant have entered into a Lease, dated as of
                   , 2005 (the “Lease”), pursuant to which Landlord leased to
Tenant certain space in the Building known as 370 Lexington Avenue, New York,
New York  10017 (the “Building”) as more fully described in the Lease; and

 

WHEREAS, pursuant to the provisions of the Lease, the parties agreed to execute
a written agreement confirming the Commencement Date and the Fixed Expiration
Date of the Lease.

 

NOW, THEREFORE, Landlord and Tenant confirm that (i) the “Term” of the Lease has
commenced on                   , 2005, and that such date shall constitute the
“Commencement Date” of the Lease and (ii) the Term of the Lease will expire on
                     ,               , and that such date shall constitute the
“Fixed Expiration Date” under the Lease, as such quoted terms are defined in the
Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this
Commencement Date Agreement as of the day and year first above written.

 

I & G LEXINGTON LLC,

Landlord, a New York limited

liability company

 

 

 

By: Income and Growth Fund III, its sole Member

 

 

 

 

By: Jones Lang LaSalle, Inc., as agent for

 

 

Income and Growth Fund III

 

 

 

 

 

By:

 

 Name: Nick

 

Hayden, Title: Vice President

 

--------------------------------------------------------------------------------


 

48

FASTCLICK, INC., Tenant, a                            Corporation

 

By:

 

 Name: Title:

 

 

--------------------------------------------------------------------------------


 

49 NY-1222787v1 130565.3

 

Exhibit D Cleaning

 

Specifications Daily

 

1.                                      
1.                                       Empty all wastebaskets and damp wipe
ashtrays. Remove trash from wastebaskets and replace plastic lining.  Plastic
liners are to fit waste receptacles in such a manner as to not overhang the top
by more than two inches (2”). Replace old plastic liners no less than one time
per week and as necessary due to tears, odors or spillage.

2.                                      
2.                                       Sweep all V.C.T. rubber and similar
types of flooring using an approved chemically treated cloth or dust mop (wet
mop if spillage has occurred). No stains, dirt, streaks or dust should be
present at the start of the Business Day.

3.                                      
3.                                       Vacuum clean all carpeted areas one
night per week

4.                                      
4.                                       Hand dust and wipe clean all horizontal
surfaces with chemically treated cloth, including all furniture, files, cabinet
fixtures, windowsills, and convector enclosure tops, up to 84” high.

5.                                      
5.                                       Dust all telephones

6.                                      
6.                                       Dust all chairs, rail and trim.

7.                                      
7.                                       Clean all water fountains and water
coolers

8.                                      
8.                                       Push tenant employees’ chairs to desks.

 

Weekly

 

1.                                      
1.                                       Damp wipe all wastebaskets

2.                                      
2.                                       Dust all baseboards

3.                                      
3.                                       Hand dust all door louvers and other
ventilating louvers within reach.

4.                                      
4.                                       Wipe clean all bright work.

 

50

 

Exhibit E Landlord’s Regulations

 

1.                                       1. The sidewalks, and public portions
of the Building, such as entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by any
tenant or used for any purpose other than ingress and egress to and from any
premises.

2.                                       2. No awnings or other projections
shall be attached to the outside walls of the Building. No curtains, blinds,
shades, louvered openings or screens shall be attached to or hung in, or used in
connection with, any window or door of any premises, without the prior written
consent of Landlord, unless installed by Landlord.

3.                                       3. No sign, advertisement, object,
notice or other lettering shall be exhibited,

 

--------------------------------------------------------------------------------


 

inscribed, painted or affixed by any tenant on any part of the outside of any
premises or Building or on windows or corridor walls, or be readily visible from
the street or any public atrium. Signs on entrance door or doors shall conform
to building standard signs, samples of which are on display in Landlord’s rental
office. Signs on doors shall, at the tenant’s expense, be inscribed, painted or
affixed for each tenant by sign makers approved by Landlord. In the event of the
violation of the foregoing by any tenant, Landlord may remove same without any
notice or liability, and may charge the expense incurred by such removal to the
tenant or tenants violating this rule.

4.                                       4. The sashes, sash doors, skylights,
windows, heating, ventilating and air conditioning vents and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels, or other articles be placed outside of any premises.

5.                                       5. No show cases or other articles
shall be put in front of or affixed to any part of the exterior of the Building,
nor placed in the public halls, corridors or vestibules, or be readily visible
from the street or any public atrium, without the prior written consent of
Landlord.

6.                                       6. Whenever Tenant shall submit to
Landlord any plan, agreement or other document for Landlord’s consent or
approval, Tenant agrees to pay Landlord, on demand, a processing fee in a sum
equal to the reasonable fee for review of same including the services of any
architect, engineer and/or attorney employed by Landlord to review said plan,
agreement or document.

7.                                       7. The water and wash closets and other
plumbing fixtures shall not be used for any purposes other than those for which
they were constructed, and no sweepings, rubbish, rags, or other substances
shall be thrown therein. All damages resulting from any misuse of the fixtures
shall be borne by the tenant who, or whose servants, employees, agents, visitors
or licensee, shall have caused the same.

8.                                       8. No tenant or occupancy shall mark,
paint, drill into, or in any way deface any part of the Building or the premises
demised to such tenant or occupant. No boring, cutting or stringing of wires
shall be permitted, except with the prior consent of Landlord, and as Landlord

 

51

may direct. No tenant or occupant shall install any resilient tile or similar
floor covering in the premises demised to such tenant or occupant except in a
manner approved by Landlord.

 

9. No bicycles, vehicles or animals of any kind (except seeing eye dogs) shall
be brought into or kept in or about the premises. No cooking shall be done or
permitted by Tenant on said premises. No tenant shall cause or permit any
unusual or objectionable odors to be produced upon or emanate from any premises.

10. No space in the Building shall be used for the manufacturing of merchandise.

2.                                       11. No tenant shall make, or permit to
be made, any unseemly or disturbing noises or disturb or interfere with
occupants of the Building or neighboring buildings or premises or those having
business with them, whether by the use of any musical instrument, radio, talking
machine, unmusical noise, whistling, singing, or in any other way. No tenant
shall throw anything out of the doors, or windows or down the passage ways.

 

--------------------------------------------------------------------------------


 

3.                                       12. No tenant, nor any of the tenant’s
servants, employees, agents, visitors or licensees, shall at any time bring or
keep upon any premises any flammable, combustible or explosive fluid, material,
chemical or substances or aerosol containers, other than reasonable amounts of
cleaning fluids and solvents (stored in proper containers) required in the
normal operation of tenant’s business offices.

4.                                       13. No additional locks or bolts of any
kind shall be placed upon any of the doors or windows by any tenant, nor shall
any changes be made in existing locks or the mechanism thereof, without the
prior written approval of the Landlord and unless and until a duplicate key is
delivered to Landlord. Each tenant must, upon the termination of this tenancy,
restore to the Landlord all keys of stores, offices and toilet rooms, either
furnished to, or otherwise procured by, such tenant, and in the event of the
loss of any keys, so furnished, such tenant shall pay to Landlord the cost of
replacement thereof.

5.                                       14. All removals, or the carrying in or
out of any safes, freight, furniture or bulky matter of any description must
take place during the hours which Landlord or its agent may determine from time
to time. Landlord reserves the right to inspect all freight and other material
to be brought into or out of the Building and to exclude from the Building all
freight or other material which violates any of these Regulations or the Lease
of which these Regulations are a part.

6.                                       15. No office tenant shall occupy or
permit any portion of the premises demised to it to be occupied as, by or for a
public stenographer or typist, barber shop, bootblacking, beauty shop or
manicuring, beauty parlor, telephone or telegraph agency, telephone or
secretarial service, messenger service, travel or tourist agency, employment
agency, public restaurant or bar, commercial document reproduction or offset
printing services, public vending machines, retail, wholesale or discount shop
for display or sale of merchandise, retail service shop, labor union, school or
classroom, governmental or quasi-governmental bureau, department or agency,
including an autonomous governmental corporation, a firm, the principal business
of which is real estate brokerage, or a company engaged in the business of
renting office or desk space; or for a public finance (personal loan) business,
or for manufacturing. No tenant shall engage or

 

52

pay any employees on any premises, except those actually working for such tenant
on said premises, nor advertise for laborers giving an address at said premises.

 

1.                                       16. Landlord shall have the right to
prohibit any advertising by any tenant mentioning the Building which, in
Landlord’s reasonable opinion, tends to impair the reputation of the Building or
its desirability as a building for offices, and upon written notice from
Landlord, tenants shall refrain from or discontinue such advertising.

2.                                       17. In order that the Building can and
will maintain a uniform appearance to those outside of same, each Tenant in
building perimeter areas shall (a) use only building standard lighting in areas
where lighting is visible from the outside of the Building unless Landlord
specifically approves other lighting in writing and (b) use only building
standard venetian or vertical blinds in window areas which are visible from the
outside of the Building.

 

18. Landlord reserves the right to exclude from the Building between the hours
of 6:00 p.m. and 8:00 a.m. and at all hours on non-business days all persons who
do not

 

--------------------------------------------------------------------------------


 

present a pass to the Building signed by a tenant.  Each tenant shall be
responsible for all persons for whom such pass is issued and shall be liable to
Landlord for all acts of such persons.

 

1.                                       19. The premises shall not be used for
lodging or sleeping or for any immoral or illegal purpose.

2.                                       20. The requirements of tenants will be
attended to only upon application at the office of the Building. Building
employees shall not perform any work or do anything outside of their regular
duties, unless under special instructions from the office of Landlord.

3.                                       21. Tenants shall purchase from
Landlord or its designee all lighting tubes, lamps, bulbs and ballasts used in
any premises and tenants shall pay Landlord’s reasonable charges for providing
and installing same, on demand.

4.                                       22. Each tenant, before closing and
leaving the premises demised to such tenant at any time, shall see that all
entrance doors are locked and all windows closed.

5.                                       23. Each tenant shall, at its expense,
provide artificial light and electricity in the premises demised to such tenant
for landlord’s agents, contractors and employees while performing janitorial or
other cleaning services and making repairs or alterations on said premises.

6.                                       24. There shall be no canvassing,
soliciting and peddling in the Building are prohibited and each tenant shall
cooperate to prevent the same.

7.                                       25. There shall not be used in any
space, or in the public halls of the Building, either by any tenant or by
jobbers or others, in the delivery or receipt of merchandise, any hand trucks,
except those equipped with rubber tires and side guards.  No hand trucks shall
be used in passenger elevators.

8.                                       26. If the premises demised to any
tenant become infested with vermin such tenant, at its sole cost and expense,
shall cause its premises to be exterminated, from time to time, to the

 

53

satisfaction of Landlord, and shall employ such exterminators therefor as shall
be approved by Landlord.

 

1.                                       27. Replacement of ceiling tiles after
they are removed for Tenant by telephone or other similar installers, in both
the premises and the public corridors, will be charged to Tenant on a per tile
basis.

2.                                       28. All movers used by any tenant shall
be appropriately licensed and shall maintain appropriate and adequate insurance
coverage (proof of such coverage shall be delivered to Landlord prior to movers
performing services in or about the Building.)  No tenant shall move, or permit
to be moved into or out of the Building or the premises demised to such tenant,
any heavy or bulky matter, without the specific approval of Landlord, and if any
such matter requires special handling, only a person holding a Master Rigger’s
license shall be employed to perform such special handling. No tenant shall
place, or permit to be placed, on any part of the floor or floors of the
premises demised to such tenant, a load exceeding the floor load per square foot
which such floor was designed to carry and which is allowed by law. Landlord
reserves the right to prescribe the weight, position and method of weight
distribution of safes and other heavy

 

--------------------------------------------------------------------------------


 

matter, which must be placed so as to distribute the weight.  All freight
elevator charges and other charges incurred by Tenant in connection with a move
from the Building shall be paid by Tenant not less than 5 days in advance.

3.                                       29. All paneling, decoration or other
wood products not considered furniture and draperies, carpeting and other
furnishings shall be of fire retardant materials. Before installation of any
such materials, certification of the materials, fire retardant characteristics
shall be submitted to Landlord, or its agents, in a manner satisfactory to the
Landlord.

 

54

 

Exhibit F Standby Letter of Credit

 

 

 

[Date]

 

 

 

 

 

Standby Letter of Credit No.              

Beneficiary:

 

 

 

 

 

 

 

 

Applicant:

 

 

 

 

 

 

 

 

 

Ladies and Gentlemen:

 

We hereby agree to pay the Beneficiary or the last transferee Beneficiary the
sum of $                        in the currency of the United States of America,
at sight, upon the presentation of a copy of this Standby Letter of Credit and a
written demand on us containing the date of the demand, the amount of the demand
and the number of this Standby Letter of Credit.

 

This Standby Letter of Credit may be transferred by the Beneficiary and any
transferee Beneficiary.

 

If this Standby Letter of Credit is lost, stolen, mutilated or destroyed we
shall replace it.

 

This Standby Letter of Credit shall be automatically extended for periods of one
(1) year from the then relevant expiry date through [three months following the
Fixed Expiration Date], unless you are notified by us in writing at least sixty
(60) days prior to each annual expiry date that this Standby Letter of Credit
shall not be extended.

 

--------------------------------------------------------------------------------


 

We hereby agree that demands made in accordance with this Standby Letter of
Credit shall be duly honored if presented at our office at [must be in the City
of New York], no later than the then relevant expiry date, unless this date is
automatically extended pursuant to this Standby Letter of Credit, in which event
such date shall be the then relevant expiry date.

 

This Letter of Credit is subject to the International Standby Practices 1998.

 

 

Very truly yours,

 

 

 

 

 

Authorized Signature

 

55

 

Exhibit G Approved Contractors

 

--------------------------------------------------------------------------------


 

56 NY-1222787v1 130565.3

 

Exhibit H

 

Intentionally Omitted

 

--------------------------------------------------------------------------------


 

57 NY-1222787v1 130565.3

 

Exhibit I

 

Estoppel Certificate

 

To:

 

I & G Lexington

 

 

L.L.C. (“Landlord”)

 

 

 

Re:

 

370 Lexington Avenue, New York, NY 10017 (the “Property”)

 

The undersigned                             , a                             
(“Tenant”) is the tenant under that certain lease dated
                                 (the “Lease”), which Lease shall include the
amendments, if any, referred to below, by and between Tenant and Landlord,
covering premises commonly known as Suite               in the Property (the
“Premises”). Tenant hereby certifies to the following as of the date hereof:

 

1. Tenant is the tenant under the Lease demising the Premises. The term of the
Lease commenced on                                      and will expire on
                            .

 

2.                                       Tenant certifies to Buyer that:

 

a. the Lease is in full force and effect and has not been cancelled, modified,
assigned, extended or amended except as follows:

 

                                                      ;

 

•.b. Tenant is not aware of any renewal, extension or expansion option, right of
first offer or right of first refusal or other similar right to renew or extend
the term of the Lease or expand the property demised thereunder except as may be
expressly set forth herein or in the Lease;

•.c. the current monthly rent for the Premises as of                        is
$                   and has been paid through                         ;

•.d. the total current additional/escalation rent for wage rates, real estate
taxes and the like (all charges other than fixed rent) as of
                               is $                     and is payable monthly;

•.e. Tenant is not in arrears on any rent or other material charges payable by
Tenant under the Lease;

•.f. Tenant has accepted and is occupying the Premises, and the Premises have
been completed by Landlord as required by the Lease without defect;

•.g. the Lease has been neither assigned nor any portion of the Premises
subleased by Tenant except as follows:

 

58

 

--------------------------------------------------------------------------------


 

                                                      ;

 

•.h. (i) Landlord has performed all of Landlord’s obligations under the Lease to
be performed by Landlord as of the date hereof, (ii) Landlord is not in default
under the Lease; and (iii) no event has occurred which, with the giving of
notice or the passage of time, or both, could result in a default by Landlord;

•.i. Tenant has no existing defenses, offsets, deductions, liens, claims or
credits against the rentals under the Lease or against the enforcement of the
Lease by Landlord:

•.j. There exists no default on the part of Tenant nor state of facts which,
with the giving of notice or the passage of time, or both, could result in a
default by Tenant:

•.k. All contributions, if any, required to be paid by Landlord under the Lease
to date for improvements to the Premises have been paid;

•.l. Tenant has paid a security deposit in the amount of
$                       , on which no interest is payable; and

•.n. Tenant has no option or right to purchase all or any part of the Premises
or the Property.

 

1.                                       3. Tenant acknowledges and agrees that
the addressees hereof and their respective successors and assigns and the holder
of any mortgage at any time encumbering the Property from and after the date of
this Estoppel Certificate shall have the right to rely on this Estoppel
Certificate.

2.                                       5. The undersigned is duly authorized
to execute this Estoppel Certificate on behalf of Tenant.

 

Dated this              day of                        ,                .

 

 

COMPANY NAME

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

59

Schedule 1 to Exhibit I

 

SCHEDULE OF AMENDMENTS OR MODIFICATIONS

 

--------------------------------------------------------------------------------


 

60 NY-1222787v1 130565.3

 

--------------------------------------------------------------------------------